Exhibit 10.1 - Support Agreement dated as of August 11, 2011

 
Execution Version


SUPPORT AGREEMENT


This SUPPORT AGREEMENT is dated as of August 11, 2011 (this “Support Agreement”,
and such date, the “Support Agreement Date”) by each of Lee Enterprises,
Incorporated, a Delaware corporation (the “Company”), the Subsidiary Guarantors
and other entities set forth on Schedule 1 annexed hereto (collectively, the
“Company Parties”) and such other lenders from time to time party hereto (the
“Consenting Lenders” and together with the Company Parties, “Parties”).


WHEREAS, the Company and the Consenting Lenders are party to the Amended and
Restated Credit Agreement, dated as of December 21, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders party thereto from time to time, Deutsche Bank
Trust Company Americas, as administrative agent (in such capacity, the
“Administrative Agent”), Deutsche Bank Securities Inc. and Suntrust Capital
Markets, Inc., as Joint Lead Arrangers, Deutsche Bank Securities Inc., as Book
Running Manager, Suntrust Bank, as Syndication Agent, and Bank of America, N.A.,
The Bank of New York and The Bank Of Tokyo-Mitsubishi, Ltd., Chicago Branch, as
Co-Documentation Agents. Capitalized terms used herein and not defined herein
shall have the meanings ascribed to them in the Credit Agreement; and


WHEREAS, the Company Parties have requested that the Lenders under the Credit
Agreement execute and deliver this Support Agreement in connection with
effectuating the transactions described in the Term Sheet (as defined below).


NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants, and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Party, intending to be legally bound, agrees as follows:


Section 1. Term Sheet, Plan of Reorganization, and Definitive Documentation.
 
1.1 Support of Term Sheet, Plan and Definitive Documentation.
 
(a)  
Until the Termination Date (as defined below), the Parties, severally and not
jointly, agree (i) to support and consummate the transactions contemplated by
the term sheet annexed hereto as Exhibit A (including the Exhibits and Annexes
thereto and any supplements thereto, the “Term Sheet”) and (ii) that if Lenders
holding less than 95% of the aggregate of the (x) outstanding principal amount
of Term Loans and Revolving Loans and (y) Letter of Credit Outstandings execute
and deliver this Support Agreement and the Company elects, at its option, and
delivers on behalf of itself and the other Company Parties a written notice to
the Administrative Agent (which notice, for the avoidance of doubt, may be
delivered by the Company no earlier than the date 20 days after the Effective
Date (defined below) subject to the terms hereof and only if Lenders holding
less than 95% of the aggregate of the (x) outstanding principal amount of Term
Loans and Revolving Loans and (y) Letter of Credit Outstandings have executed
this Support Agreement), then the Company Parties shall take all actions
necessary to obtain requisite corporate approvals, prepare for and commence the
Chapter 11

 
1
 
 
 

--------------------------------------------------------------------------------

 
 
 
  
Cases (as defined below) and, in such event, each of the Parties hereto shall,
subject to Section 6, support and agree to the Plan (as defined below) which
shall incorporate the terms of the Term Sheet (the “Prepackaged Alternative” and
the written notice relating thereto being the “Prepackaged Alternative Notice”).

 
(b)  
Until the Termination Date, the Company Parties, jointly and severally, agree
to: (i) to take any and all necessary and appropriate actions in furtherance of
all of the transactions contemplated under this Support Agreement and the Term
Sheet, (ii) use commercially  reasonable efforts to cause Lenders holding 95% of
the aggregate of the (x) outstanding principal amount of the Term Loans and the
Revolving Loans and (y) Letter of Credit Outstandings to execute this Support
Agreement, and (iii) that in the event the Company Parties elect to effectuate
the transactions contemplated under this Support Agreement and the Term Sheet
pursuant to the Prepackaged Alternative (A) in conjunction with distribution of
a Disclosure Statement (as defined below) solicit votes from Lenders to accept
or reject a prepackaged Chapter 11 plan of reorganization that effectuates the
terms of the Term Sheet, is materially consistent with the terms of the Term
Sheet, and is otherwise in form and substance reasonably satisfactory to the
Administrative Agent and the Initial Backstop Lenders (as defined below) (the
“Plan”), (B) commence reorganization cases (the “Chapter 11 Cases”) for each of
the Company Parties (provided that the Company Parties may elect to exclude
Pulitzer Inc. and its subsidiaries from such reorganization cases if prior to
the commencement of the Chapter 11 Cases for the other Company Parties the
“Required Holders” under the St. Louis Post-Dispatch LLC Note Agreement dated as
of May 1, 2000 (the “Required Holders”) have agreed to the terms of a
forbearance agreement that is reasonably acceptable to the Company Parties, the
Administrative Agent and the Initial Backstop Lenders (the “Pulitzer Forbearance
Agreement”)) by filing voluntary petitions (the date of their filing, the
“Petition Date”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), (C) file and seek approval on an interim and
final (to the extent applicable) basis of “first-day” motions, including,
without limitation, a motion seeking approval of debtor in possession financing
and/or consensual use of cash collateral of the “Secured Creditors” under and as
defined in the Credit Agreement (collectively, the “Secured Creditors”) and
providing adequate protection to such Secured Creditors, including current pay
cash interest at the non-default rate specified in the Credit Agreement for
accrued and unpaid interest as of the Petition Date and for interest accruing
after the Petition Date, adequate protection liens, superpriority administrative
claims and payment of reasonable professional fees and expenses (including,
without limitation, reasonable legal counsel fees and financial advisor fees) of
the Administrative Agent and the Initial Backstop Lenders (“Adequate
Protection”) (all of which motions and related orders shall be in form and
substance reasonably satisfactory to the Administrative Agent, collectively, the
“First Day Motions”), (D) request, file and seek approval of a motion (the
“Backstop Lender Reimbursement Motion”) requesting authority to pay the
reasonable professional fees and expenses of the Initial Backstop Lenders (which
motion and related order shall be in form and substance reasonably satisfactory
to the Administrative Agent and the Initial Backstop Lenders), (E) file the Plan
and Disclosure Statement with the Bankruptcy Court on the Petition Date and seek
approval of the Disclosure Statement and confirmation of the Plan, and (F) take
any and all necessary and

 
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
  
appropriate actions in furtherance of all of the restructuring transactions
contemplated under this Support Agreement, the Plan and the Term Sheet.

 
(c)  
Until the Termination Date, each Consenting Lender, severally and not jointly,
hereby agrees (i) to take any and all necessary and appropriate actions in
furtherance of all of the restructuring transactions contemplated under this
Support Agreement and the Term Sheet and (ii) that in the event the Company
Parties elect to effectuate the restructuring transactions contemplated under
this Support Agreement and the Term Sheet pursuant to the Prepackaged
Alternative (A) subject to receipt of the Disclosure Statement and proper
solicitation thereunder, timely vote its claims (as defined in section 101(5) of
the Bankruptcy Code) against the applicable Company Parties as set forth on
Schedule 2 in annexed hereto and as may be acquired after the date hereof
pursuant to Section 7.1(a) of this Support Agreement from another Consenting
Lender hereto (the “Claims”, provided that as used herein, “Claims” shall not
include any claim held by a Consenting Lender to the extent excluded by 7.7(c)
of this Support Agreement), now or hereafter beneficially owned by such
Consenting Lender or for which the Consenting Lender now or hereafter serves as
the nominee, investment manager or advisor for beneficial holders, and, in such
capacity, cause its affiliates and funds (solely to the extent such Consenting
Lender has voting control of such affiliates or funds and solely with respect to
such Claims) (x) vote to accept the Plan, (y) not change or withdraw (or cause
to be changed or withdrawn) such vote unless the Plan is modified in a manner
materially inconsistent with the Term Sheet or, in relation to the Backstop
Lenders, the Backstop Commitment Letter (as defined in Section 3(e) below), and
(z) to the extent such election is available, not elect on its ballot to
preserve any claims that may be affected by any releases provided for under the
Plan (provided that such Consenting Lender is similarly granted a release under
the Plan), (B) exchange a ratable portion (or ratable or greater portion in the
case of each Backstop Lender) of the principal amount of its outstanding Loans
under the Credit Agreement for Second Lien Term Loans (as defined in Exhibit B
to the Term Sheet) in a manner consistent with and subject to the terms of the
Term Sheet and any Backstop Commitment Letter, and in the amounts set forth in,
Schedule 2 hereto or the schedule to such Consenting Lender’s Lender Joinder (as
applicable), (C) support confirmation of the Plan (and not object to, or support
any other person’s efforts to oppose or object to, confirmation of the Plan),
unless the Plan is modified in a manner materially inconsistent with the Term
Sheet or, in relation to the Backstop Lenders, the Backstop Commitment Letter,
including seeking the entry of a confirmation order in form and substance
reasonably satisfactory to the Administrative Agent and the Initial Backstop
Lenders (the “Confirmation Order”), (D) support (and not object to) the First
Day Motions and the Backstop Lender Reimbursement Motion, (E) refrain from
taking any action not required by law which is inconsistent with, or that would
materially delay or impede approval, confirmation or consummation of the Plan or
that is otherwise inconsistent with the express terms of this Support Agreement
or the Term Sheet (unless such action is taken in response to an action taken by
a Company Party or other entity not a party hereto that is inconsistent with the
terms of this Support Agreement or, in relation to the Backstop Lenders, the
Backstop Commitment Letter (as defined in Section 3(e) below)), and (F) not,
directly or indirectly, propose, support, solicit, encourage, or participate in
the formulation of any plan of reorganization or liquidation in the Chapter 11
Cases other than the Plan.  

 
3
 
 
 

--------------------------------------------------------------------------------

 
  
Notwithstanding anything herein to the contrary, (x) except with respect to the
Backstop Lenders, each Consenting Lender may, in its sole discretion, elect at
the time of such Lender’s execution and delivery of this Support Agreement or
Lender Joinder to exchange a portion of its Loans to Second Lien Term Loans in
the amount set forth on Schedule 2 hereto or the schedule to such Consenting
Lender's Lender Joinder, in each case, such Consenting Lender's percentage
interest in the Second Lien Term Loans shall not exceed such Consenting Lender's
percentage interest, determined as of the date of its election, in the aggregate
outstanding Loans under the Credit Agreement (with respect to each Consenting
Lender, its “Maximum Exchange Percentage”, and the aggregate of all Consenting
Lender Maximum Exchange Percentages (other than those of the Backstop Lenders)
being the “Consenting Lender Second Lien Allocation”), (y) the Initial Backstop
Lenders may satisfy, in part, their commitments to exchange their Claims into
Second Lien Term Loans hereunder by acquiring Claims of other Lenders in
accordance with Section 7.1 hereof and exchanging such acquired Claims in
accordance herewith or in an aggregate amount of up to $10,000,000 in cash,
which cash proceeds shall be applied as set forth in Exhibit B to the Term
Sheet, and (z) the Company Parties agree that as of the closing date of the
transactions contemplated hereby the Backstop Lenders’ actual aggregate
allocation of Second Lien Term Loans shall be no less than 100% minus the
Consenting Lender Second Lien Allocation except to the extent such amount would
be in excess of the aggregate Backstop Lender commitments  (provided that any
such commitments shall be set forth solely in the Backstop Commitment Letter
addressed to the Company referenced in Section 3(e) and nothing in this Support
Agreement or the Schedules, Exhibits, or Annexes hereto shall constitute an
express (or implied) commitment by any Backstop Lenders to exchange any loans or
otherwise provide any financing to the Company Parties).

 
For the avoidance of doubt, each of the Parties also agrees, severally and not
jointly, that, unless this Support Agreement is terminated in accordance with
the terms hereof, it will not take any action (or refrain from taking an action)
that would in any material respect interfere with, delay, or postpone the
effectuation of the restructuring transactions contemplated by this Support
Agreement and the Term Sheet and, if necessary, confirmation and consummation of
the Plan and implementation of the restructuring transactions contemplated
thereunder (unless such action is taken in response to an action taken by a
Company Party or other entity not a party hereto that is inconsistent with the
terms of this Support Agreement or, in relation to the Backstop Lenders, the
Backstop Commitment Letter).
 
Section 2. Termination Events.
 
2.1 Termination Events.
 
The occurrence of any of the following shall be a “Termination Event”:
 
(a)  
(i) If no Prepackaged Alternative Notice has been delivered, and the
transactions contemplated by this Support Agreement, the Term Sheet and the
Definitive Documentation are not consummated and effective on or prior to 11:59
p.m. (EST), the 120th day after the Effective Date; or (ii) if no Prepackaged
Alternative Notice has been delivered, the 60th day after the Effective Date if,
based on the Administrative Agent’s Register as of such date, the Consenting
Lenders hold less than 95% of the aggregate of the (x) outstanding principal

 
4
 
 
 

--------------------------------------------------------------------------------

 
 
 
amount of the Term Loans and the Revolving Loans and (y) Letter of Credit
Outstandings.

 
(b)  
Whether or not the Chapter 11 Cases are commenced:

 
(i)  
the date on which each of the transactions contemplated by this Support
Agreement, the Term Sheet and the Definitive Documentation has been consummated,
each in accordance with its terms (which, if the transactions contemplated by
this Support Agreement and the Term Sheet are effectuated by means of the Plan,
shall be the date on which the Plan is substantially consummated);

 
(ii)  
the date on which any court of competent jurisdiction or other competent
governmental or regulatory authority issues an order making illegal or otherwise
restricting, preventing or prohibiting the consummation of the transactions
contemplated by this Support Agreement, the Term Sheet or any of the Definitive
Documentation;

 
(iii)  
the occurrence of any material breach of this Support Agreement by any of the
Parties (to the extent not otherwise cured or waived in accordance with the
terms hereof); provided, that if any Consenting Lender shall breach its
obligations pursuant to this Support Agreement, the Termination Event arising as
a result of such act or omission shall apply only to such Consenting Lender (and
any allocation of Second Lien Term Loans elected by such breaching Consenting
Lender shall first be offered ratably to the Backstop Lenders) and this Support
Agreement shall otherwise remain in full force and effect with respect to the
Company Parties and all such other Consenting Lenders; provided, further that
the Company Parties’ obligations under Sections 1.1 and 4.6 shall be deemed
material in all events.

 
(c)  
If the Company delivers the Prepackaged Alternative Notice to the Administrative
Agent:

 
(i)  
the failure of the Company Parties to commence solicitation of acceptances for
the Plan on the date the Company delivers the Prepackaged Alternative Notice;

 
(ii)  
the failure of the Company Parties to commence the Chapter 11 Cases on or before
the earlier of (A) the first Business Day that is 35 days after the date of
delivery of the Prepackaged Alternative Notice to the Administrative Agent or
(B) the first Business Day that is 95 days after the Effective Date; provided
that if prior to the commencement of the Chapter 11 Cases the Company provides
written notice to the Administrative Agent that Lenders holding 95% or more of
the (x) outstanding principal amount of Term Loans and Revolving Loans and (y)
Letter of Credit Outstandings have executed and delivered this

 
5
 
 
 

--------------------------------------------------------------------------------

 
  
Support Agreement as of the date of such notice, the Company may withdraw (on
behalf of itself and the other Company Parties) the Prepackaged Alternative
Notice and effectuate the transactions contemplated hereby as if the Prepackaged
Alternative Notice had never been delivered;

 
(iii)  
any of the Chapter 11 Cases shall be dismissed or converted to a chapter 7 case,
or a chapter 11 trustee with plenary powers, a responsible officer, or an
examiner with enlarged powers relating to the operation of the businesses of any
of the Company Parties (powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code) shall be appointed in any of the Chapter 11 Cases or
any of the Company Parties shall file a motion or other request for such relief;

 
(iv)  
the entry of any order in the Chapter 11 Cases terminating the Company Parties’
exclusive right to file a plan or plans of reorganization pursuant to Section
1121 of the Bankruptcy Code;

 
(v)  
unless the Bankruptcy Court enters (A) (1) within three Business Days after the
Petition Date, an interim order and (2) on or prior to the 30th day after the
Petition Date, a final order (the “Lee Cash Collateral Order”), each of which
orders shall be in the Chapter 11 Cases (excluding those of Pulitzer Inc. and
its subsidiaries) under Sections 105, 361, 362, 363, 364, 552 of the Bankruptcy
Code and Bankruptcy Rules 2002, 4001 and 9014, and in form and substance
reasonably satisfactory to the Administrative Agent and the Initial Backstop
Lenders, authorizing the Company Parties (excluding Pulitzer Inc. and its
subsidiaries) to incur debtor in possession financing and/or use cash
collateral, granting Adequate Protection to the Secured Creditors, and, in the
case of the interim order, scheduling a final hearing pursuant to Bankruptcy
Rule 4001(B); and (B) either (1) a Pulitzer Forbearance Agreement has been
executed by the Required Holders and no reorganization cases are commenced with
respect to Pulitzer Inc. and its subsidiaries on the Petition Date, or (2)
reorganization cases are commenced with respect to Pulitzer Inc. and its
subsidiaries on the Petition Date and  (x) within three Business Days after the
Petition Date, an interim order and (y) on or prior to the 30th day after the
Petition Date, a final order (the “Pulitzer Cash Collateral Order”), each of
which orders shall be in the Chapter 11 Cases of Pulitzer Inc. and its
subsidiaries under Sections 105, 361, 362, 363, 364, 552 of the Bankruptcy Code
and Bankruptcy Rules 2002, 4001 and 9014 authorizing Pulitzer Inc. and its
subsidiaries to use cash collateral, granting Adequate Protection to the secured
lenders of Pulitzer Inc. and its subsidiaries, and, in the case of the interim
order, scheduling a final hearing pursuant to Bankruptcy Rule 4001(B); provided
that the Pulitzer Cash Collateral Order shall in no event (x) grant to any
person any claims against, or liens on the assets of, the Company Parties (other
Pulitzer Inc. and its

 
6
 
 
 

--------------------------------------------------------------------------------

 
 
  
subsidiaries) and (y) provide to the secured lenders of Pulitzer Inc. and its
subsidiaries adequate protection payments or other compensation during the
pendency of the Chapter 11 Cases other than interest at the pre-default rate
specified in the PD LLC Notes Documents and the reimbursement of professional
fees and expenses to the extent provided therein;

 
(vi)  
five Business Days following the date on which the Administrative Agent has
terminated the Company Parties’ authority to use cash collateral as a result of
an event of default under the Lee Cash Collateral Order (including as a result
of a cross-default to the Pulitzer Cash Collateral Order or the Pulitzer
Forbearance Agreement, as applicable), unless the Bankruptcy Court enters on or
before the expiration of such five Business Day period an amendment to the Lee
Cash Collateral Order or a new Lee Cash Collateral Order, in each case, which
shall be in form and substance reasonably acceptable to the Administrative Agent
and the Required Consenting Lenders;

 
(vii)  
the Company Parties take any of the following actions: (A) withdrawing the Plan,
(B) publicly announcing their intention not to support the Plan, (C) filing any
plan of reorganization and/or disclosure statement that is not, in the
reasonable judgment of the Administrative Agent and the Initial Backstop
Lenders, consistent with this Support Agreement and the Term Sheet, or (D)
otherwise evincing an intention, in the reasonable judgment of the
Administrative Agent, (x) not to proceed with the Plan or (y) to proceed with an
alternative plan or form of transaction;

 
(viii)  
either (1) a filing by any Company Party of any motion, application or adversary
proceeding challenging the validity, enforceability, perfection or priority of
or seeking avoidance or subordination of the Obligations or the liens securing
the Obligations or asserting any other cause of action against and/or with
respect to the Obligations, the prepetition liens securing such Obligations, the
Administrative Agent or any of the Consenting Lenders (or if any Company Party
supports any such motion, application or adversary proceeding commenced by any
third party), or (2) the entry of an order of the Bankruptcy Court providing
relief against the interests of any Consenting Lender or the Administrative
Agent with respect to any of the foregoing causes of action or proceedings;

 
(ix)  
the amendment, modification of, or the filing of a pleading by any of the
Company Parties that seeks to amend or modify the Plan, the Disclosure Statement
or any documents related to the Plan, notices, exhibits or appendices, which
amendment, modification or filing is, in the reasonable judgment of the
Administrative Agent or the Initial Backstop Lenders, materially inconsistent
with this Support Agreement and the Term Sheet;

 
7
 
 
 

--------------------------------------------------------------------------------

 
(x)  
the Company Parties’ failure to file the Plan and the Disclosure Statement with
the Bankruptcy Court on the Petition Date;

 
(xi)  
the 45th day after the Petition Date (which date may be extended to the 60th day
after the Petition Date with the prior consent of the Administrative Agent and
the Initial Backstop Lenders), unless prior thereto the Bankruptcy Court has
entered an order, in form and substance satisfactory to the Administrative Agent
and the Initial Backstop Lenders, approving the Disclosure Statement and
confirming the Plan; or

 
(xii)  
the 15th day after entry of the Confirmation Order approving the Plan, or, in
the event Pulitzer Inc. is at such time actively seeking to offer, place or
arrange any debt securities or syndicated bank financing, the 30th day after
entry of the Confirmation Order approving the Plan, unless, in either case,
prior thereto the Company Parties have substantially consummated the Plan
pursuant to its terms.

 
2.2 Termination Event Procedures.
 
(a)  
Upon the occurrence of a Termination Event under (i) subsections
2.1(a)(i), 2.1(a)(ii), 2.1(b)(i), 2.1(c)(iii), 2.1(c)(iv), or 2.1(c)(vi), this
Support Agreement shall automatically terminate without further action, (ii)
each other subsection of Section 2.1 hereof, this Support Agreement shall
terminate five  Business Days after a non-breaching Party shall have given
written notice of such breach to the breaching Party and such breach shall not
have been cured during the five Business Days after receipt of such notice (the
date of termination under clause (i) or (ii) hereof being the “Termination
Date”); provided that upon the occurrence of a Termination Event under
subsections 2.1(b)(ii), 2.1(c)(i), 2.1(c)(ii), 2.1(c)(v), 2.1(c)(x), 2.1(c)(xi),
and 2.1(c)(xii) above, the Termination Date may be extended for a maximum period
of 45 days in the sole discretion of the Administrative Agent, the Initial
Backstop Lenders and the Required Consenting Lenders. For the avoidance of
doubt, the automatic stay arising pursuant to Section 362 of the Bankruptcy Code
in the event the Chapter 11 Cases are commenced in connection with the
Prepackaged Alternative shall be deemed waived or modified for purposes of
providing notice or exercising rights hereunder.

 
(b)  
Notwithstanding anything herein to the contrary, if any Consenting Lender shall
breach its obligations pursuant to this Support Agreement, the Termination Event
arising as a result of such act or omission shall apply only to such Consenting
Lender (and any allocation of Second Lien Term Loans elected by such breaching
Consenting Lender shall first be offered ratably to the Backstop Lenders) and
this Support Agreement shall otherwise remain in full force and effect with
respect to the Company Parties and all other Consenting Lenders.

 
8
 
 
 

--------------------------------------------------------------------------------

Section 3. Conditions Precedent to Support Agreement
 
The obligations of the Parties and the effectiveness hereof are subject to
satisfaction of each of the following conditions (the date upon which all such
conditions are satisfied, the “Effective Date”):


(a)  
execution and delivery of signature pages to this Support Agreement by each of
the Company Parties;

 
(b)  
receipt by the Administrative Agent and the Company (x) from each Consenting
Lender a duly completed Schedule 2 for such Consenting Lender and (y) of
executed signature pages to this Support Agreement by Lenders holding (i) more
than 50% in number of funded claims under the Credit Agreement and (ii) no less
than 66 2/3% of the outstanding principal amount of the Loans and Letter of
Credit Outstandings (each of which determinations shall be mutually agreed by
the Administrative Agent and the Company); provided, however, that the
Administrative Agent, the Initial Backstop Lenders and the Company shall have
the right, by written mutual consent, to waive satisfaction of the foregoing
Section 3(b)(i) as a condition precedent to effectiveness of the Support
Agreement;

 
(c)  
receipt by the Administrative Agent of resolutions from each Company Party
evidencing the corporate or similar authority of such Company Party to execute,
deliver and perform its obligations under this Support Agreement;

 
(d)  
receipt by the Company and the Administrative Agent of a fully executed
commitment letter (the “Backstop Commitment Letter”) addressed to the Company
from the parties identified on Annex I to Exhibit B to the Term Sheet (the
“Initial Backstop Lenders”) and one or more other Lenders party thereto
(collectively with the Initial Backstop Lenders, the “Backstop Lenders”) to
exchange at least $166,250,000 in the aggregate of the principal amount of their
outstanding Loans under the Credit Agreement for Second Lien Term Loans (as
defined in Exhibit B to the Term Sheet) in the aggregate principal amount of
$175,000,000 with terms set forth in Exhibit B to the Term Sheet; provided,
however, that so long as the Backstop Lenders have entered into a commitment, in
form and substance reasonably acceptable to the Company and the Administrative
Agent, to acquire, through the exchange of outstanding Loans held by them or
cash purchase, at least $157,500,000 of Second Lien Term Loans (the “Backstop
Commitment”), the Company shall have the right to waive this Section 3(e) as a
condition precedent to the effectiveness of the Support Agreement, provided
further that any Consenting Lender Second Lien Allocation (whether as of the
date hereof or subsequently received in accordance with the terms hereof) shall
first be applied to the principal amount of Second Lien Term Loans in excess of
the Backstop Commitment then committed, up to $175,000,000;

 
(e)  
receipt by the Administrative Agent of the Company Parties’ five year business
plan in form and substance reasonably satisfactory to the Administrative Agent;

 
(f)  
receipt by (i) the Administrative Agent’s and the Initial Backstop Lenders’
counsel and financial advisor of all reasonable fees and expenses (evidenced by
a

 
9
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
written invoice) incurred by such counsel and financial advisor through the date
hereof and (ii) the Administrative Agent for the benefit of the Early Consenting
Lenders that portion of the Consent Fee that is earned, due and payable on the
Effective Date pursuant to Section 4.6 hereof; and

 
 
         (h)
each of the definitive agreements and documents referenced in, or reasonably
necessary to effectuate the transactions contemplated by, this Support Agreement
and the Term Sheet shall be fully negotiated and materially consistent with the
terms of the Term Sheet, and shall otherwise be in form and substance
satisfactory to the Company Parties, Administrative Agent, the Initial Backstop
Lenders and the Required Consenting Lenders.  Such definitive agreements and
documents shall include, without limitation, a first-lien credit agreement, a
second-lien credit agreement, guaranties, pledge and collateral agreements,
intercreditor agreements, a Backstop Commitment, an intercompany subordination
agreement and, in the event the Parties must effectuate the restructuring
transactions contemplated under this Support Agreement and the Term Sheet
pursuant to the Prepackaged Alternative, the Plan and related disclosure
statement in form and substance satisfactory to the Administrative Agent (the
“Disclosure Statement”) and prepackaged plan scheduling motion (collectively,
the “Definitive Documentation”).



If the Effective Date shall not have occurred on or before the 18th day after
the Support Agreement Date (provided that the Company, the Administrative Agent
and the Initial Backstop Lenders may, by mutual consent, extend such period for
a period not to exceed 10 days) any and all executed signature pages hereto or
Lender Joinders (as defined below) shall be deemed ineffective and released to
the signatory thereof and this Support Agreement shall be null and void as if
never entered into and without prejudice to any person’s rights.


Section 4. Representations, Warranties and Covenants.
 
4.1          Power and Authority.
 
Each Consenting Lender, severally and not jointly and the Company Parties,
jointly and severally, represents, warrants and covenants that, as of the date
of this Support Agreement, (i) such Party has and shall maintain all requisite
corporate, partnership, or limited liability company power and authority to
enter into this Support Agreement and to carry out the transactions contemplated
by, and perform its respective obligations under this Support Agreement and (ii)
the execution and delivery of this Support Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part.
 
4.2          Enforceability.
 
Each Consenting Lender, severally and not jointly and the Company Parties,
jointly and severally, represents, warrants and covenants that this Support
Agreement is the legally valid and binding obligation of it, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws limiting creditors’ rights
generally or by equitable principles relating to enforceability or ruling of the
Bankruptcy Court.
 
4.3   No Material Misstatement or Omission.
 
10
 
 
 

--------------------------------------------------------------------------------

 
The Company Parties, jointly and severally, represent, warrant and covenant that
none of the written or formally presented material and information (other than
projections and pro forma financial information) provided by or on behalf of the
Company Parties to the Administrative Agent and the Consenting Lenders in
connection with the restructuring contemplated by this Support Agreement and in
the Term Sheet, when read or considered together, contains any untrue statement
of a material fact or omits to state a material fact necessary in order to
prevent the statements made therein from being materially misleading. The
projections and pro forma financial information contained in the material
referenced above are based upon good faith assumptions believed by the Company
Parties to be reasonable at the time made in light of the circumstances under
which such assumptions are made, it being recognized by the Administrative Agent
and the Consenting Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein in a material amount.
 
4.4          Governmental Consents.
 
Each Consenting Lender, severally and not jointly and the Company Parties,
jointly and severally, represents, warrants and covenants that, as of the date
of this Support Agreement, the execution, delivery, and performance by it of
this Support Agreement does not and shall not require any registration or filing
with, consent or approval of, or notice to, or other action to, with, or by, any
Federal, state, or other governmental authority or regulatory body, except (i)
such filings as may be necessary and/or required for disclosure by the
Securities and Exchange Commission and applicable state securities or “blue sky”
laws (including with respect to the PD LLC Notes or any refinancing thereof) and
(ii) any filings in connection with the Chapter 11 Cases, including the approval
of the Disclosure Statement and confirmation of the Plan.
 
4.5          Ownership.
 
Each Consenting Lender, severally and not jointly, represents, warrants and
covenants that:
 
(a)  
such Consenting Lender is the legal owner of the Claims set forth on Schedule 2
or on the schedule attached to its Lender Joinder (as applicable), and has and
shall maintain the power and authority to bind the legal and beneficial owner(s)
of such Claims to the terms of this Support Agreement;

 
(b)  
such Consenting Lender (a) has and shall maintain full power and authority to
vote on and consent to or (b) has received direction from the party having full
power and authority to vote on and consent to such matters concerning
its  Claims and to exchange, assign and transfer such Claims;

 
(c)  
other than pursuant to this Support Agreement, such Claims are and shall
continue to be free and clear of any pledge, lien, security interest, charge,
claim, equity, option, proxy, voting restriction, right of first refusal or
other limitation on disposition, or encumbrances of any kind, that would
adversely affect in any way such Consenting Lender’s performance of its
obligations contained in this Support Agreement at the time such obligations are
required to be performed; and

 
(d)  
such Consenting Lender has made no prior assignment, sale, participation, grant,
conveyance, or other transfer of, and has not entered into any other agreement
to

 
11
 
 
 

--------------------------------------------------------------------------------

 
 
 
assign, sell, participate, grant, convey or otherwise transfer, in whole or in
part, any portion of its right, title, or interests in any Loans or other Claims
that are subject to this Support Agreement (other than ordinary course pledges
and/or swaps) that are inconsistent with the representations and warranties of
such Consenting Lender herein that would adversely affect in any way such
Consenting Lender’s performance of its obligations contained in this Support
Agreement at the time such obligations are required to be performed.

 
4.6          Consent Fees.
 
The Company Parties jointly and severally agree to pay to the Administrative
Agent, for the benefit of the Consenting Lenders, a consent fee in an amount up
to 1.50% of the aggregate principal amount of Loans that are being amended and
extended into the term loan facility under the First Lien Credit Facility (as
defined in the Term Sheet), but not in respect of Loans that are being exchanged
for Second Lien Term Loans, and unreimbursed, drawn amounts of Letters of Credit
(if any) held by the Consenting Lenders, which shall be earned, due and payable
as follows:  (A) as to Consenting Lenders from whom the Administrative Agent
shall have received a duly executed signature page hereto on or prior to 5:00 pm
(New York City time) on August 19, 2011 (such date, the “Early Fee Date” and
such Consenting Lenders being the “Early Consenting Lenders”), (i) 0.50% shall
be earned, due and payable on the Effective Date and shall be based upon the
aggregate Loans and unreimbursed, drawn amounts of Letters of Credit held by
such Early Consenting Lenders as of the Early Fee Date and (ii) the 1.00%
balance of such consent fee shall be earned, due and payable on the earlier of
(x) the closing date of the transactions contemplated hereby and by the
Definitive Documentation and (y) if the Prepackaged Alternative Notice has been
delivered by the Company Parties, the effective date of the Plan (such earlier
date, the “Consent Fee Payment Date”) and shall be payable based upon the
aggregate Loan, and unreimbursed, drawn amounts of Letters of Credit held by
such Early Consenting Lenders as of the Early Fee Date and (B) as to all
Consenting Lenders that are not Early Consenting Lenders and from whom the
Administrative Agent has received a duly executed Lender Joinder or signature
page hereto on or prior to 5:00 pm (New York City time) on August 24, 2011 (the
“Signature Deadline”), 0.75% shall be earned, due and payable on the Consent Fee
Payment Date and shall be based upon the aggregate Loans and unreimbursed, drawn
amounts of Letters of Credit held by such Consenting Lenders as of the Signature
Deadline.  The consent fees payable pursuant to this paragraph shall be referred
to as the “Consent Fee”.
 
Except as otherwise expressly provided in the Term Sheet, the Consent Fee shall
be in addition to (and not in lieu of or as a credit against) any other fees
referenced in the Term Sheet, commitment letters executed in connection herewith
or the Definitive Documentation.  The Company Parties agree that the Consent
Fee, or any part thereof, once paid shall not be refundable under any
circumstances, regardless of whether the transactions contemplated hereby and by
the Definitive Documentation are consummated.  The Consent Fee shall be paid in
immediately available funds.


4.7   Revolver Commitment Letter.
 
(a)  
No later than 60 days after the Effective Date, the Company shall have entered
into a commitment letter, in form and substance reasonably satisfactory to the
Administrative Agent and the Company, providing for the Revolving Credit
Facility (as defined in Exhibit A to the Term Sheet) with the terms set forth in
Exhibit A to the Term Sheet (the “Revolver Commitment Letter”); provided that
such 60 day period may be extended with the prior written consent of the

 
12
 
 
 

--------------------------------------------------------------------------------

 
 
  
Administrative Agent (such consent not to be  unreasonably withheld or delayed);
provided further that notwithstanding the foregoing (i) if the Company has
delivered the Prepackaged Alternative Notice, the Company shall have entered
into the Commitment Letter on the earlier of (x) on or prior to the 60th day
after the Effective Date (or such later date as the Administrative Agent may
have granted an extension to) and (y) two (2) Business Days prior to the
Petition Date and (ii) if the Company has not commenced the Chapter 11 Cases,
the Company shall have entered into the Commitment Letter on the earlier of (x)
on or prior to the 60th day after the Effective Date (or such later date as the
Administrative Agent may have granted an extension to) and (y) two (2) Business
Days prior to the closing of the transactions contemplated by this Support
Agreement.

 
 
(b)  
Notwithstanding anything herein to the contrary (including any notice or cure
periods set forth herein), if (i) the Company has not entered into the
Commitment Letter in accordance with the immediately preceding paragraph or (ii)
if the Company does not execute the Revolver Commitment Letter within three
Business Days of its presentment to the Company by the financial institutions
party thereto, this Support Agreement shall automatically terminate with respect
to each of the Consenting Lenders and the Company Parties without further notice
or action.

 
Section 5. Remedies.
 
It is understood and agreed by each of the Parties that any breach of this
Support Agreement would give rise to irreparable harm for which money damages
would not be an adequate remedy and accordingly the Parties agree that, in
addition to any other remedies, the Consenting Lenders, on the one hand, and the
Company Parties, on the other hand, shall be entitled to specific performance
and injunctive or other equitable relief for any such breach.  The Company
Parties agree that for so long as the Administrative Agent and the Consenting
Lenders have not taken any action to prejudice the enforceability of this
Support Agreement (including without limitation, alleging in any pleading that
this Support Agreement is unenforceable), and have taken such actions as are
reasonably required or desirable for the enforcement hereof, then the
Administrative Agent and the Consenting Lenders shall have no liability for
damages hereunder in the event a court determines that this Support Agreement is
not enforceable.


Section 6. Acknowledgement.
 
This Support Agreement and the Term Sheet and transactions contemplated herein
and therein are the product of negotiations among the Parties, together with
their respective representatives.  Notwithstanding anything herein to the
contrary, this Support Agreement is not, and shall not be deemed to be, a
solicitation of votes for the acceptance of the Plan or any plan of
reorganization for the purposes of Sections 1125 and 1126 of the Bankruptcy Code
or otherwise.  The Company Parties will not solicit acceptances of the Plan from
any Consenting Lender until such Consenting Lender has been provided with copies
of a Disclosure Statement containing adequate information as required by Section
1125 of the Bankruptcy Code.


Section 7. Miscellaneous Terms.
 
7.1   Assignment; Transfer Restrictions.
 
13
 
 
 

--------------------------------------------------------------------------------

 
(a)  
Each Consenting Lender hereby agrees, severally and not jointly, for so long as
this Support Agreement shall remain in effect as to it, not to sell, assign,
transfer, hypothecate or otherwise dispose of, or grant, issue or sell any
option, right to acquire, voting, participation or other interest in any Claim
against the Company Parties, except to a party that (i) is a Consenting Lender;
provided that any such Claims shall automatically be deemed to be subject to the
terms of this Support Agreement; provided further that any election to exchange
or not to exchange Loans made by the Consenting Lender transferor shall be
binding upon the transferee, or (ii) executes and delivers a Lender Joinder (as
defined in section 7.1(c)) to the Administrative Agent and the Company Parties
at least five Business Days prior to the relevant transfer.  With respect to any
transfers effectuated in accordance with clause (ii) above, (x) such transferee
shall be deemed to be a Consenting Lender for purposes of this Support
Agreement, (y) the Company shall be deemed to have acknowledged such transfer
and (z) any election to exchange or not to exchange Loans made by the Consenting
Lender transferor shall be binding upon the transferee.

 
(b)  
Any sale, transfer or assignment of any Claim that does not comply with the
procedures set forth in subsection 7.1(a) shall be deemed void ab initio.

 
(c)  
Any person that receives or acquires a portion of the Claims pursuant to a sale,
assignment, transfer, hypothecation or other disposition of such Claims by a
Consenting Lender hereby agrees to be bound by all of the terms of this Support
Agreement (as the same may be hereafter amended, restated or otherwise modified
from time to time) (a “Joining Lender Party”) by executing and delivering to
counsel for the Company Parties and counsel for the Administrative Agent a
joinder in the form of Exhibit B hereto (the “Lender Joinder”).  The Joining
Lender Party shall thereafter be deemed to be a “Consenting Lender” and a party
for all purposes under this Support Agreement.  Each Joining Lender Party shall
indicate, on the appropriate schedule annexed to its Lender Joinder, (i) the
number and amount of Loan claims held by such Consenting Lender, and (ii) the
amount of its Loans that such Consenting Lender desires to convert into Second
Lien Term Loans (except in the case of a Backstop Lender, it being understood
that such Consenting Lender’s percentage interest in the Second Lien Term Loans
shall not exceed such Consenting Lender’s Maximum Exchange Percentage).

 
(d)  
With respect to the Claims held by the Joining Lender Party upon consummation of
the sale, assignment, transfer, hypothecation or other disposition of such
Claims, the Joining Lender Party hereby makes the representations and warranties
of the Consenting Lenders set forth in Section 4 of this Support Agreement to
the Company Parties.

 
(e)  
Notwithstanding the foregoing provisions of this Section 7.1, any Consenting
Lender may, at any time and without notice to or consent from any other party,
pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of interest and repayment of
principal) under the Credit Agreements in order to secure obligations of such
Consenting Lender to a Federal Reserve Bank; provided that no such pledge or
grant of a security interest shall release such Consenting Lender from any of
its obligations

 
14
 
 
 

--------------------------------------------------------------------------------

 
 
  
hereunder or substitute any such pledgee or grantee for such Consenting Lender
as a party hereto.

 
 
(f)  
This Support Agreement shall in no way be construed to preclude any Consenting
Lender from acquiring additional claims; provided that any such claims shall
automatically be deemed to be “Claims” subject to the terms of this Support
Agreement.

 
7.2      No Third Party Beneficiaries.
 
Unless expressly stated herein, this Support Agreement shall be solely for the
benefit of the Administrative Agent, the Company Parties and each Consenting
Lender, solely in its capacity as a lender to the Company. No other person or
entity shall be a third party beneficiary.  Unless otherwise expressly stated,
all references herein to the Consenting Lenders shall be construed to include
each entity that is also a Backstop Lender.
 
7.3          Entire Agreement.
 
This Support Agreement, including Schedule, Exhibits, Annexes, the Definitive
Documentation and the commitment letters referenced in Section 3(d) and Section
4.7, constitutes the entire agreement of the Parties with respect to the subject
matter of this Support Agreement, and supersedes all other prior negotiations,
agreements, and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Support Agreement; provided, however, that
any confidentiality agreement executed by any Party shall survive this Support
Agreement and shall continue in full force and effect, subject to the terms
thereof, irrespective of the terms hereof.


7.4          Counterparts.
 
This Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Support Agreement
by electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.


7.5          Settlement Discussions.
 
This Support Agreement and the Term Sheet are part of a proposed settlement of
disputes among the Parties hereto.  Nothing herein shall be deemed to be an
admission of any kind.  Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Support Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce the terms of this Support Agreement.


7.6          Continued Banking Practices.
 
Notwithstanding anything herein to the contrary, each Consenting Lender and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing (including debtor in possession financing), equity capital or
other services (including financial advisory services) to any Company Party or
any affiliate of any Company Party or any other Person, including, but not
limited to, any Person proposing or entering into a transaction related to or
involving any Company Party or any affiliate thereof.
 
15
 
 
 

--------------------------------------------------------------------------------



7.7          Reservation of Rights.
 
(a)  
Except as expressly provided in this Support Agreement, nothing herein is
intended to, does or shall be deemed in any manner to waive, limit, impair or
restrict the ability of each of the Consenting Lenders to protect and preserve
its rights, remedies and interests, including, but not limited to, all of their
rights and remedies under the Credit Agreement, including any such rights and
remedies relating to Defaults or other events that may have occurred prior to
the execution of this Support Agreement, any and all of its claims and causes of
action against any of the Company Parties, any liens or security interests it
may have in any assets of any of the Company Parties or any third parties, or
its full participation in the Chapter 11 Cases, if commenced. Nothing herein
shall be deemed a commitment by any Lender (including, without limitation,
Deutsche Bank Trust Company Americas and its affiliates) to provide financing
under the Revolving Credit Facility (which commitment will be subject to the
terms of the commitment letter related thereto) and nothing herein shall be
deemed to limit the syndication efforts in connection
therewith.  Notwithstanding anything herein to the contrary, (i) if the Backstop
Commitment Letter is terminated in accordance with its terms, or otherwise
expires (x) each Backstop Lender may (with respect to itself) at any time
thereafter terminate its obligations hereunder without any liability to the
Company or any other person by written notice to the Company, the Initial
Backstop Lenders and the Administrative Agent and (y) upon the Company’s, the
Administrative Agent’s and the Initial Backstop Lenders’ receipt of written
notice from the Required Consenting Lenders, this Support Agreement shall
terminate with respect to all parties hereto; provided that such notice may not
be given if the Backstop Commitment Letter is replaced with another commitment
letter or if the failure to have such a commitment is otherwise cured, in each
case on terms acceptable to the Administrative Agent and within 30 days of the
termination or expiration of the Backstop Commitment Letter, and (ii) if the
Revolver Commitment Letter is executed and delivered in connection with the
Revolving Credit Facility pursuant to Section 4.7(a), and is thereafter
terminated in accordance with its terms or otherwise expires, each Consenting
Lender party to the Revolver Commitment Letter may (with respect to itself) at
any time after the 21st day after the termination or expiration thereof
terminate its obligations hereunder without any liability to the Company or any
other person by written notice to the Company, the Initial Backstop Lenders and
the Administrative Agent (as applicable) unless prior thereto the Administrative
Agent shall have consented to an alternative revolving credit facility, which
consent shall be in the Administrative Agent’s sole discretion.

 
(b)  
Without limiting subsection 7.7(a) in any way, if the transactions contemplated
by this Support Agreement and in the Term Sheet are not consummated as provided
herein, if a Termination Date occurs, or if this Support Agreement is otherwise
terminated for any reason, the Administrative Agent, the Consenting Lenders and
the Company Parties each fully reserve any and all of their respective rights,
remedies and interests under the Credit Documents, applicable law and in equity;
provided, however, that the Administrative Agent and each Consenting Lender
agrees that neither the execution of this Support Agreement by the Company
Parties nor the implementation of the transactions contemplated hereby shall
constitute a Default or Event of Default under the Credit Agreement

 
16
 
 
 

--------------------------------------------------------------------------------

 
 
  
or the other Credit Documents; provided further that the actual filing of the
petitions for relief under the Bankruptcy Code shall be an immediate Event of
Default in accordance with the Credit Agreement.

 
(c)  
Notwithstanding anything herein to the contrary, the Parties acknowledge that
the support of any Consenting Lender contained in this Support Agreement relates
solely to such Consenting Lender’s rights and obligations as a Consenting Lender
under the Credit Agreement, and does not bind such Consenting Lender or its
affiliates with respect to any other indebtedness owed by the Company or any of
its subsidiaries and affiliates to such Consenting Lender or any affiliate of
such Consenting Lender (for the avoidance of doubt, if the Consenting Lender is
specified on the relevant signature page as a particular group or business
within an entity, “Consenting Lender” shall mean such group or business and
shall not mean the entity or its affiliates, or any other desk or business
thereof, or any third party funds advised thereby).  For purposes of this
Support Agreement, (x) Claims of a Consenting Lender that are held by such
Consenting Lender in a fiduciary or similar capacity and (y) Claims held by a
Consenting Lender in its capacity as a broker, dealer or market maker of Loans
under the Credit Agreement or any other claim against or security in the Company
Parties (including any Loans or claims held in inventory with respect to such
broker, dealer, or market-making activities, provided that the positions with
respect to such Loans or claims are separately identified on the internal books
and records of such Consenting Lender) shall not, in either case (x) or (y), be
bound by or subject to this Support Agreement unless otherwise reflected on
Schedule 2 hereto or on the schedule to the applicable Lender joinder.

 
7.8           Governing Law; Waiver of Jury Trial.
 
(a)  
The Parties waive all rights to trial by jury in any jurisdiction in any action,
suit, or proceeding brought to resolve any dispute between the Parties, whether
sounding in contract, tort or otherwise.

 
(b)  
This Support Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to any conflicts of law provision
which would require the application of the law of any other jurisdiction.  By
its execution and delivery of this Support Agreement, each Party hereby
irrevocably and unconditionally agrees for itself that, subject to the following
sentence, any legal action, suit or proceeding against it with respect to any
matter under or arising out of or in connection with this Support Agreement, any
letter referenced in Section 3(e), or for recognition or enforcement of any
judgment rendered in any such action, suit or proceeding, may be brought in any
state or federal court of competent jurisdiction in New York County, State of
New York, and by execution and delivery of this Support Agreement, each of the
Parties hereby irrevocably accepts and submits itself to the nonexclusive
jurisdiction of such court, generally and unconditionally, with respect to any
such action, suit or proceedings.

 
(c)  
Notwithstanding the foregoing, if the Chapter 11 Cases are commenced, nothing in
subsections 7.8(a)-(b) shall limit the authority of the Bankruptcy Court to hear
any matter related to or arising out of this Support Agreement.

 
17
 
 
 

--------------------------------------------------------------------------------

 
7.9          Successors.
 
This Support Agreement is intended to bind the Parties and inure to the benefit
of the Consenting Lenders and each of the Company Parties and their respective
successors, permitted assigns, heirs, executors, administrators and
representatives; provided, however, that nothing contained in this Section 7.9
shall be deemed to permit any transfer, tender, vote or consent, of any claims
other than in accordance with the terms of this Support Agreement.
 
7.10        Fiduciary Duties.
 
Notwithstanding anything to the contrary herein, nothing in this Support
Agreement shall require the Company, any of the other Company Parties, or any of
their respective directors or officers (in such person’s capacity as a director
or officer) to take any action, or to refrain from taking any action, to the
extent that taking such action or refraining from taking such action would be
inconsistent with such person’s or entity’s fiduciary obligations under
applicable law; provided that (x) to the extent any such action or the
refraining from taking action reasonably likely would result in a breach of the
Support Agreement, the Company shall give the Administrative Agent not less than
three Business Days prior written notice and (y) if any such action or
refraining from taking action results in a breach of the Support Agreement, the
Consenting Lenders shall be entitled to exercise their termination rights
hereunder to the extent otherwise provided herein.


7.11        Acknowledgment of Counsel.
 
Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to and waived its right to do so) in connection with this
Support Agreement and the transactions contemplated by this Support
Agreement.  Accordingly, any rule of law or any legal decision that would
provide any Party with a defense to the enforcement of the terms of this Support
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.  The provisions of this Support Agreement
shall be interpreted in a reasonable manner to effect the intent of the parties
hereto. No Party shall have any term or provision construed against such Party
solely by reason of such Party having drafted the same.
 
7.12        Amendments, Modifications, Waivers.
 
This Support Agreement (including, without limitation, the Term Sheet) and the
Plan, if the Chapter 11 Cases are commenced, may only be modified, amended or
supplemented, and any of the terms thereof may only be waived, by an agreement
in writing signed by each of the Company Parties and the Required Consenting
Lenders; provided that if the modification, amendment, supplement or waiver at
issue adversely impacts the treatment or rights of (x) any Consenting Lender
differently than other Consenting Lenders or (y) any Backstop Lender differently
than other Consenting Lenders, the agreement in writing of such Consenting
Lender or Backstop Lender (as the case may be) whose treatment or rights are
adversely impacted in a different manner than other Consenting Lenders shall
also be required for such modification, amendment, supplement, or waiver to be
effective; provided further that no such modification, amendment, supplement or
waiver shall, without the consent of each affected Consenting Lender (i) extend
the final scheduled maturity of any Extended Loan, Revolving Loan or Second Lien
Term Loan (each as defined in the Term Sheet), or reduce the rate or extend the
time of payment of interest or fees thereon, or reduce the principal amount
thereof or (ii) reduce the amount of, or extend the date of, any scheduled
repayment of any of Extended Loans (collectively, the “Affected Lender
Votes”).  “Required Consenting Lenders” shall mean the Consenting Lenders
 
18
 
 
 

--------------------------------------------------------------------------------

 
holding greater than 50% of the aggregate outstanding Loans held by all
Consenting Lenders (it being agreed that neither this definition nor this
Section 7.12 may be modified, amended or supplemented, or any of its terms
waived, without the prior written consent of each Consenting
Lender).  Notwithstanding anything  herein the contrary, each Consenting Lender
agrees that, if the Chapter 11 Cases are commenced, the Company Parties may,
following consultation with the Administrative Agent and the Initial Backstop
Lenders, provide additional compensation to certain Lenders, including
non-Consenting Lenders (but not to exceed 1.0% of the Loans held by such
non-Consenting Lenders), and the Company may modify the Definitive
Documentation, in each case, to aid in the confirmation process; provided that
in no event shall any such modification adversely alter, or cause to be
adversely altered, the economic terms or any other material terms of the Term
Sheet or the transactions contemplated thereby in a manner that is adverse to
the Lenders (it being understood and agreed that additional compensation that
may be paid to some, but not all Lenders, including payments to non-Consenting
Lenders as provided above shall not be deemed to be an adverse
modification).  If in connection with an Affected Lender Vote, the consent of
the Required Consenting Lenders is obtained but the consent of one or more of
such other affected Consenting Lenders whose consent is required is not
otherwise obtained, then the Company shall have the right, so long as all
affected Consenting Lenders whose individual consent is required are treated the
same, to terminate such affected Consenting Lender from being a party hereto and
from and after such time, such Consenting Lender shall no longer be deemed a
“Consenting Lender” hereunder and shall not have the benefits and obligations
set forth in this Support Agreement as of such date.
 
7.13        Severability of Provisions.
 
If any provision of this Support Agreement for any reason is held to be invalid,
illegal or unenforceable in any respect, that provision shall not affect the
validity, legality or enforceability of any other provision of this Support
Agreement.


7.14        Notices.
 
All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when: (a) delivered personally or by overnight
courier to the following address of the other Party hereto; or (b) sent by fax
to the following fax number of the other Party hereto with the confirmatory copy
delivered by overnight courier to the address of such Party listed below.


If to the Company Parties, to:


Lee Enterprises, Incorporated
215 North Harrison Street
Suite 600
Davenport, Iowa 52801
Attention:  Carl G. Schmidt
Facsimile:  (563) 327-2600
Telephone:  (563) 383-2179




with a copy to:


Sidley Austin LLP
One South Dearborn
 
19
 
 
 

--------------------------------------------------------------------------------


 
Chicago, Illinois 60603
Attention:  Larry J. Nyhan, Esq.
Facsimile: (212) 853-7036
Telephone:  (312) 853-7710
 
and


Lane & Waterman LLP
220 North Main Street, Suite 600
Davenport, Iowa 52801-1987
Attention: C. Dana Waterman III, Esq.
Facsimile: (563) 324-1616
Telephone:  (563) 324-6608




If to any Consenting Lender, the address set forth on its signature page.


If to the Administrative Agent, to:


Deutsche Bank Trust Company Americas
60 Wall Street
New York, NY 10005
Attn: Dusan Lazarov
Facsimile: (212) 797-5695
Telephone: (212) 250-0211


with a copy to


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attn: Sandy Qusba, Esq. & Terry Sanders, Esq.
Facsimile: (212) 455-2502
Telephone: (212) 455-3760




[SIGNATURE PAGES FOLLOW]
 
20
 
 
 

--------------------------------------------------------------------------------

 



 
Please sign in the space provided below to indicate your agreement and consent
to the terms hereof.
 
Very truly yours,






LEE ENTERPRISES, INCORPORATED, as the Company


 
       [mjunck.jpg]
By:_________________________________
Name: Mary E. Junck
Title: Chairman, President and CEO






JOURNAL-STAR PRINTING CO., as a Company Party



                                                                                                     
[dwaterman.jpg]
By:_________________________________
Name:  C. D. Waterman III
Title:    Secretary






ACCUDATA, INC., as a Company Party
 
                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary






INN PARTNERS, L.C., as a Company Party
 
                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary
 
 
 
 

--------------------------------------------------------------------------------

 

 
K. FALLS BASIN PUBLISHING, INC., as a Company Party
                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary



LEE CONSOLIDATED HOLDINGS CO., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




LEE PUBLICATIONS, INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary







LEE PROCUREMENT SOLUTIONS CO., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary







 
 

--------------------------------------------------------------------------------

 
 
 
SIOUX CITY NEWSPAPERS, INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary







PULITZER INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary





 
PULITZER TECHNOLOGIES, INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




ST. LOUIS POST-DISPATCH LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary





FAIRGROVE LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary


 
 
 

--------------------------------------------------------------------------------

 
 
STL DISTRIBUTION SERVICES LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary



SUBURBAN JOURNALS OF GREATER ST. LOUIS LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




PULITZER NETWORK SYSTEMS LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




PULITZER NEWSPAPERS, INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary














 
 

--------------------------------------------------------------------------------

 






FLAGSTAFF PUBLISHING CO., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




HANFORD SENTINEL INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




HOMECHOICE, LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




KAUAI PUBLISHING CO., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




NAPA VALLEY PUBLISHING CO., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary






 
 
 

--------------------------------------------------------------------------------

 


 
NIPC, INC. f/k/a NORTHERN ILLINOIS PUBLISHING CO., INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary





NVPC LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




NORTHERN LAKES PUBLISHING CO., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary

 
 
NLPC LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary



PANTAGRAPH PUBLISHING CO., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




 
 
 

--------------------------------------------------------------------------------

 


 
HSTAR LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




PULITZER MISSOURI NEWSPAPERS, INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




PULITZER UTAH NEWSPAPERS, INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary



SANTA MARIA TIMES, INC., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary

 
SHTP LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary

 
 
 

--------------------------------------------------------------------------------

 
SOUTHWESTERN OREGON PUBLISHING CO., as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary






SOPC LLC, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary




YNEZ CORPORATION, as a Company Party


                                                                                                     
[dwaterman.jpg]

By:_________________________________
Name:   C. D. Waterman III
Title:     Secretary







 
 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, in its capacity as a Administrative
Agent and a Consenting Lender
 
                        [deutsche.jpg]






 
 

--------------------------------------------------------------------------------

 




The “Consenting Lender” hereunder is the Private Bank Loan and Distressed
Trading Desk in the Securities Division of Goldman Sachs, acting through Goldman
Sachs Lending Partners LLC, and this agreement shall only be binding upon such
Private Bank Loan and Distressed Trading Desk.
 
 
GOLDMAN SACHS LENDING PARTNERS LLC,
as a Consenting Lender
[goldman2.jpg]
 
 
Notice Address:
 
Scott Bynum
Goldman Sachs & Co.
Vice President
Bank Loan Trading
200 West Street,  6th Floor
New York, NY  10282
Tel:  (212)902-8060
Fax: (212)256-5513
 


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


MONARCH MASTER FUNDING LTD,
as a Consenting Lender
 
By:  Monarch Alternative Capital LP
        its Advisor
 
[monarch2.jpg]
 
 
Notice Address:
 
Michael Gillin
Vice President – Director of Operations
Monarch Alternative Capital LP
535 Madison Avenue
New York, NY  10022
Tel:  (212)554-1743
Fax: (866)741-3564
 



 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 


MUTUAL QUEST FUND,
as a Consenting Lender
 
By:  Franklin Mutual Advisors, LLC
        its investment advisor
 
[mutual2.jpg]
 
 
Notice Address:
 
Bradley Takahashi
Franklin Mutual Advisers, LLC
101 John F. Kennedy Pkwy
Short Hills, NJ 07078
Tel:  (973)912-2152
Fax: (973)912-0646
 



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


THE BANK OF NEW YORK MELLON,
as a Consenting Lender
 
[nybnk.jpg]
 
 
 
Notice Address:
 
Edward J. DeSalvio
Managing Director
The Bank of New York Mellon
One Wall Street - 16th Floor
New York, NY  10286
 




 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1


COMPANY PARTIES1


 
 
Lee Enterprises, Incorporated
Journal-Star Printing Co.
Accudata, Inc.
INN Partners, L.C.
K. Falls Basin Publishing, Inc.
Lee Consolidated Holdings Co.
Lee Publications, Inc.
Lee Procurement Solutions Co.
Sioux City Newspapers, Inc.
 
Pulitzer Inc.
Pulitzer Technologies, Inc.
St. Louis Post-Dispatch LLC
Fairgrove LLC
STL Distribution Services LLC
Suburban Journals of Greater St. Louis LLC
Pulitzer Network Systems LLC
Pulitzer Newspapers, Inc.
Flagstaff Publishing Co.
Hanford Sentinel Inc.
HomeChoice, LLC
Kauai Publishing Co.
Napa Valley Publishing Co.
NIPC, Inc. f/k/a Northern Illinois Publishing Co., Inc.
NVPC LLC
Northern Lakes Publishing Co.
NLPC LLC
Pantagraph Publishing Co.
HSTAR LLC
Pulitzer Missouri Newspapers, Inc.
Pulitzer Utah Newspapers, Inc.
Santa Maria Times, Inc.
SHTP LLC
Southwestern Oregon Publishing Co.
SOPC LLC
Ynez Corporation








            
1
LINT Co. was merged into Lee Consolidated Holdings Co. 09/25/09; Target
Marketing Systems, Inc. was merged into Lee Enterprises, Incorporated 09/25/09.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


CLAIMS
 
 
Consenting Lender
Amount of Claim under Credit Agreement*
Consenting Lender Election: Amount of Loans to be Exchanged for Second Lien Term
Loans**
 
$___________
 
$___________
 









*  The amount to be included in the second column shall be the principal amount
of Loans (Revolving Loans and Term Loans) and participation interests in issued
and undrawn Letters of Credit held by such Consenting Lender as of the delivery
of its signature page.  The amount should not include unfunded Revolving Loan
Commitments.






** Other than with respect to the Backstop Lenders, each Consenting Lender may,
in its sole discretion, elect up to (but not more than) its Maximum Exchange
Percentage of the Second Lien Term Loans.  “Maximum Exchange Percentage” is
defined in Section 1.1(c) of the Support Agreement and means a Lender’s
percentage interest, determined as the date of its election to exchange, in the
aggregate outstanding Loans (Revolving Loans and Term Loans) under the Existing
Credit Agreement which aggregate principal amount is approximately
$855,760,000.2


Accordingly, the determination of the dollar amount to be set forth in the third
column by each Consenting Lender (other than the Backstop Lenders) that is
making an election shall be determined by a percentage (not to exceed the
Maximum Exchange Percentage of such Consenting Lender) multiplied by
$166,250,000 (it being understood that if the actual Second Lien Term Loans
issued on the closing date (prior to giving effect to any OID) are less than
$166,250,000, then such Consenting Lender’s share of the Second Lien Term Loans
shall be ratably reduced).


If a Consenting Lender does not desire to elect any Second Lien Term Loans, such
Consenting Lender may leave the third column blank or insert $0.

 
                     
2
Outstanding amount is as of July 28, 2011 and is subject to adjustment based on
accrual of PIK interest (if any), prepayments and/or revolver draws.

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


TERM SHEET
 

 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
To Support Agreement
 
TRANSACTION OVERVIEW1
 
 
Transaction:
 
The attached Term Sheets describe a transaction pursuant to which Lee
Enterprises, Incorporated (“Lee” or the “Borrower”) and certain of its domestic
subsidiaries, including, without limitation, Pulitzer Inc. (“Pulitzer”) and its
subsidiaries (together with Pulitzer, the “Pulitzer Entities”), will restructure
or refinance their capital structure in a series of transactions that, among
other things:
 
(a) addresses the Borrower’s and Pulitzer’s upcoming debt maturities;
 
(b) converts a portion of the Borrower’s existing first lien facilities into a
second lien facility; and
 
(c) permits Pulitzer to refinance the PD LLC Notes (as defined below).
 
Obligations Under Existing Credit Agreement:
 
The Borrower, the Administrative Agent and the Lenders are parties to the
Amended and Restated Credit Agreement dated as of December 21, 2005 (as amended,
supplemented or otherwise modified, the “Existing Credit Agreement”).
 
   
The aggregate outstanding principal obligations under the Existing Credit
Agreement are approximately $855,760,000, plus outstanding, undrawn letters of
credit in the approximate amount of $13,000,000.2  Such existing obligations are
secured by first priority liens on substantially all of the assets of the
Borrower and the Subsidiary Guarantors (the “Lee Collateral”).

 
              

 1
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Existing Credit Agreement.
 
 2
Outstanding amounts are as of July 28, 2011 and are subject to adjustment based
on accrual of PIK interest (if any), prepayments and/or revolver draws.

               

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

    2          
Pursuant to the transactions described below and in the attached Term Sheets
(giving effect to the following amendments and new revolving commitments, the
“First Lien Credit Facility”):
 
   
(i)
A portion of the existing first lien loans in an aggregate principal amount of
up to $689,510,0003 shall be amended and extended as described in Exhibit A
attached hereto.  Among other things,
 
     
(a)
new revolving loan commitments (intended to be undrawn at closing) of up to
$40,000,0004 shall be provided to the Borrower, and the first lien obligations
relating thereto shall be on a “first out” basis relative to the Extended Loans
(as defined in Exhibit A attached hereto);
 
     
(b)
the total outstanding principal loans and commitments under the amended first
lien facility described above shall be $729,510,000;
 
     
(c)
the interest rate for the Extended Loans shall be  L+ 6.25% (with a 1.25%
floor);
 
     
(d)
the interest rate for the revolving loans shall be  L+ 5.00% (with a 1.25%
floor); and
 
     
(e)
the maturity date for the amended first lien facility described above shall be
in December 31, 2015.
 
   
(ii)
Each Lender will have an opportunity to exchange, on a ratable basis (and,
except with respect to the Backstop Lenders (as defined in Exhibit B hereto), in
a maximum amount up to such Lender’s percentage interest, determined as of the
date of its election to exchange, in the aggregate outstanding Loans under the
Existing Credit Agreement (the “Pro Rata Exchange Percentage”)), a portion of
their existing first lien loans in an aggregate principal amount of up to
 

 
                
3
If the transactions are implemented out of court, the Loans of Non-Consenting
Lenders (as defined below) under the Existing Credit Agreement shall remain
outstanding.



4
The outstanding Letters of Credit of approximately $13,000,000 shall be deemed
made or issued, as applicable, under the new revolving loan facility.  If the
Borrower elects to effectuate the transactions contemplated hereby pursuant to a
prepackaged plan of reorganization in accordance with the Support Agreement (as
defined below), the new revolving loan facility shall, at the Borrower’s
election, be a superpriority priming debtor in possession financing facility
(with mutually agreed availability limitations during the chapter 11 cases)
which shall convert on emergence into the Revolving Credit Facility (as defined
in Exhibit A hereto) subject to the terms and conditions of the commitment
letter related thereto.


 
 
 

--------------------------------------------------------------------------------

 
 

      3               $166,250,000 into a second lien term loan facility
described in Exhibit B attached hereto (the “Second Lien Term Loans”) in an
aggregate principal amount of $175,000,000 including original issue discount of
5% (the “Second Lien Term Loan Facility Amount”).  Among other benefits, the
holders of the Second Lien Term Loans will have:              
(a)
second liens on substantially all assets of the Subsidiary Guarantors and
Pulitzer and each of its direct and indirect subsidiaries that currently
guarantees the obligations under the PD LLC Notes;
 
     
(b)
a cash pay interest rate of 15%;
 
     
(c)
no call for year 1, call protection of 102% between year 1 and year 2, and call
protection of 101% between year 2 and year 3;
 
     
(d)
original issue discount of 5%;
 
     
(e)
ratable distributions of newly issued Lee common stock in the aggregate amount
of 15% of all issued and outstanding shares at the day of closing (before giving
effect to the closing);
 
     
(f)
a maturity date in April 2017; and
 
     
(g)
those Lenders who commit to backstop the Second Lien Facility will receive a
cash backstop commitment fee of 0.5% at closing and the right to ratably
subscribe for any unsubscribed portion of such facility.
 
Existing Obligations Under PD LLC Notes:
 
The obligations under the existing PD LLC Notes of approximately $142,500,000
will be refinanced with the proceeds of notes issued by Pulitzer on terms that
are no more onerous to the Borrower and Pulitzer as those described in Exhibit C
attached hereto (the “Pulitzer Notes”). Pulitzer will have the right (but not
the obligation) to increase the Pulitzer Notes to $175,000,000 with excess
proceeds available (a) first, to fund the costs and expenses incurred by the
Borrower and Pulitzer in connection with the implementation of the First Lien
Credit Facility, the Second Lien Term Loans and the Pulitzer Notes, (b) second,
to fund a Pulitzer cash reserve in the amount of $10,000,000 to be used for
general Pulitzer corporate purposes plus an amount to be agreed upon for
short-term working capital needs to the extent necessary (the “Pulitzer
Reserve”), (c) third, if the transactions are implemented out of court, to
reduce the Non-Extended Loans (as defined in Exhibit A hereto) and (d) fourth,
to

 
 
 
 

--------------------------------------------------------------------------------

 
 

     4           reduce the Extended Loans (as defined in Exhibit A hereto).    
 
Closing Conditions
and Implementation:
 
In addition to customary and appropriate closing conditions for financings of
this type and for this transaction in particular (including releases for the
Lenders), and as more particularly described in the Support Agreement, the
transactions will be conditioned upon (x) receipt of consents from either (i)
Lenders holding at least 95% of the aggregate outstanding principal amount of
the Term Loans and the Revolving Loans, and the Letter of Credit Outstandings,
under the Existing Credit Agreement, in which case the transactions will be
implemented out of court, or (ii) Lenders holding (A) less than the amounts
described in clause (i) above, but at least 66.67% of the outstanding Revolving
Loans, Letter of Credit Outstandings and Term Loans under the Existing Credit
Agreement and (B) more than 50% in number of funded claims under the Existing
Credit Agreement, in which case the transactions will be effectuated pursuant to
the Support Agreement (as defined below) through a prepackaged plan of
reorganization under Chapter 11 of the Bankruptcy Code (11 U.S.C. §101 et.
seq.),5 (y) receiving commitments from Lenders to (i) provide new revolving
credit commitments of $40,000,000 and (ii) exchange up to $166,250,000 (but not
less than $150,000,000) of loans under the Existing Credit Agreement for the
Second Lien Term Loans issued by the Borrower with the terms set forth on
Exhibit B in the Second Lien Term Loan Facility Amount, and (z) a closing of a
refinancing of the PD LLC Notes subject to the requirements provided on Exhibit
C hereto.
 
It is contemplated that (i) the Lenders and the Borrower will lock-up to the
restructuring described in these Term Sheets for a period of not more than 120
days (subject to adjustment if the transactions are effectuated pursuant to a
prepackaged chapter 11 plan as described in the Support Agreement), (ii)
contemporaneous with the execution of a Support Agreement (the “Support
Agreement”), a subset of the Lenders will commit to exchange not less than
$150,000,000 of exposure under the Existing Credit Agreement for Second Lien
Term Loans in the Second Lien Term Loan Facility Amount at closing and (iii) the
PD LLC Notes will be refinanced and the other closing conditions will be
satisfied within such lock-up period.  The Support Agreement shall otherwise be
on terms reasonably satisfactory to the Borrower, the Administrative Agent and
the Lenders party

 
 
                              
5
In the event the transactions are effectuated through a prepackaged plan of
reorganization, general unsecured claims (i.e., trade creditors) will be
unimpaired.

 
 
 
 

--------------------------------------------------------------------------------

 
 

     5           thereto.      
Non-Consenting Lenders:
 
If the transactions described in these Term Sheets are implemented out of court,
Lenders that do not consent to the transactions described herein (the
“Non-Consenting Lenders”) shall, notwithstanding anything herein to the
contrary, be entitled to the existing interest rates, amortization schedule and
maturity date and such other terms in the Existing Credit Agreement that cannot
be amended, modified or waived without such Non-Consenting Lender’s approval. If
the transactions described in these Term Sheets are implemented through a
prepackaged plan of reorganization, no Loans of Non-Consenting Lenders shall be
deemed outstanding and all such Loans shall be part of the First Lien Term
Credit Facility.



 
 
 

--------------------------------------------------------------------------------

 
 
 

   
Exhibit A
    To Transaction Term Sheet  

 
SUMMARY OF INDICATIVE TERMS
FOR THE FIRST LIEN CREDIT FACILITY
 


The Borrower1 is party to the Existing Credit Agreement.  The Borrower intends
to enter into an amendment to the Existing Credit Agreement (the “Amendment”)
pursuant to which lenders under the Existing Credit Agreement shall agree to (a)
extend the maturity date of certain of the Loans, (b) provide new revolving
commitments and (c) the other amendments and modifications described below.



   
Guarantees:
Each Subsidiary Guarantor shall be required to provide an unconditional guaranty
of all amounts owing under the First Lien Credit Facility (as defined below)
(the “Guaranties”).  Such Guaranties shall be in form and substance satisfactory
to DBSI and shall also guarantee the Borrower’s and its subsidiaries’
obligations under interest rate swaps/foreign currency swaps or similar
agreements or depository or cash management arrangements with a First Lien
Lender or its affiliates (the “Other Secured Obligations”).  All Guaranties
shall be guarantees of payment and not of collection.
 
First Lien Agent and Collateral Agent:
Deutsche Bank Trust Company Americas (“DBTCA”) shall act as the sole
administrative agent and sole collateral agent (in such capacities, the “First
Lien Agent”) for the First Lien Lenders (as defined below).
 
Lead Arranger and Bookrunner:
 
Deutsche Bank Securities Inc. (“DBSI”).
 
First Lien Lenders:
 
Certain of the lenders under the Borrower’s Existing Credit Agreement (the
“First Lien Lenders”).
 
Type, Amount and Maturity:
First Lien Term Loan Facility.  Loans in an aggregate principal amount up to
$689,510,000 (minus the aggregate principal amount of Non-Extended Loans
(defined below), if any) under the Existing Credit Facility shall be amended and
be outstanding (such loans, the “Extended Loans”) under the First Lien Credit
Facility (as defined below).
 
The Extended Loans shall mature on December 31, 2015 (the “Extended Loan
Maturity Date”).  The principal amount of the Extended Loans will amortize in
quarterly installments in an aggregate annual amount equal to

 
                                       
1
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Transaction Term Sheet or the Existing Credit Agreement,
as applicable.

 
 
 
 

--------------------------------------------------------------------------------

 
 

   A-2       (x) $10,000,000 during the first four fiscal quarters starting with
the fiscal quarter ended closest to June 30, 2012, (y) $12,000,000 during the
next four fiscal quarters thereafter, and (z) $13,500,000 thereafter. All such
quarterly amortization payments shall be due and payable on the 15th day of the
last month of the applicable fiscal quarter.  Any remaining outstanding
principal amount of the Extended Loans shall be paid in full on the Extended
Loan Maturity Date.
 
If the transactions contemplated hereby are implemented out of court, the Loans
of Non-Consenting Lenders (the “Non-Extended Loans”) shall mature on April 28,
2012 (the “Non-Extended Loan Maturity Date”).  Amortization shall be made on the
Non-Extended Loans that were Term Loans as set forth in the Existing Credit
Agreement with the remaining balance of the principal amount of all Non-Extended
Loans to be paid in full on the Non-Extended Loan Maturity Date. If the
transactions described in these Term Sheets are implemented through a
prepackaged plan of reorganization as described in “Condition Precedent and
Implementation” below, no Non-Extended Loans shall be deemed outstanding on the
closing of the transactions and all such Loans shall be part of the First Lien
Credit Facility.
 
Revolving Credit Facility.  The existing Revolving Lender Commitments shall be
terminated and $40,000,000 of new “super-priority” revolving commitments (the
“Revolving Credit Facility”, together with the facility under which the Extended
Loans are issued, the “First Lien Credit Facility”), shall be provided under the
First Lien Credit Facility.2  The Revolving Credit Facility shall be available
for new loans or new letters of credit (the “Revolving Loans” and the “Letters
of Credit”, respectively), subject to a sublimit to be agreed.  The letters of
credit outstanding under the Existing Credit Agreement shall be deemed made or
issued, as applicable, under the Revolving Credit Facility.  The Revolving
Credit Facility shall terminate on December 31, 2015 (the “Revolving Commitment
Termination Date”).
 
Purpose:
 
The proceeds of loans under the Revolving Credit Facility will be used (a) to
provide working capital from time to time for the Borrower and its subsidiaries
and (b) for other general corporate purposes.
 
Interest Rates and Fees:
As set forth on Annex I hereto.
 

 
               
2          If the Borrower elects to effectuate the transactions contemplated
hereby pursuant to a prepackaged plan of reorganization in accordance with the
Support Agreement (as defined below), the new revolving loan facility shall be a
superpriority priming debtor in possession financing facility (with availability
limitations during the chapter 11 cases) which shall convert on emergence into
the Revolving Credit Facility subject to the terms and conditions of the
commitment letter related thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
 

   A-3    
Security:
All amounts owing under the First Lien Credit Facility and (if applicable) the
Other Secured Obligations (and all obligations under the Guaranties) will
continue to be secured by a perfected first-priority security interest in all
Lee Collateral subject to exceptions satisfactory to DBTCA (the “First Priority
Collateral”); provided, however, proceeds of the First Priority Collateral (and
in the case of any distributions pursuant to bankruptcy, insolvency or similar
proceedings, whether or not representing the proceeds of the First Priority
Collateral), shall be applied in the following order among the first priority
tranches: first, to (x) the repayment in full of the obligations (or cash
collateralization of Letters of Credit outstanding) under the Revolving Credit
Facility and (y) the payment of all obligations owing in respect of interest
rate swap agreements (“Hedge Agreements”) to be entered into between the
Borrower and Lenders or their affiliates (ratably among the holders of such
obligations); second, if the transactions contemplated hereby are implemented
out of court, to the repayment in full of the Extended Loans; and third, to the
repayment in full of the Non-Extended Loans.
 
All documentation evidencing the security required pursuant to the preceding
paragraph shall be in form and substance satisfactory to DBSI (including the
“waterfall” and related provisions providing for the “super-priority” status of
the obligations under Revolving Credit Facility and the Hedge Agreements), and
shall effectively create first-priority security interests in the property
purported to be covered thereby, with such exceptions as are reasonably
acceptable to DBTCA.
 
Intercreditor Matters:
The relative rights and priorities in the First Priority Collateral and in the
collateral provided to secure the Borrower’s second lien term loan facility (the
“Second Lien Term Loan Facility”), and among the First Lien Lenders and the
lenders under Second Lien Term Loan Facility shall be set forth in an
intercreditor agreement substantially in the form attached to the Transaction
Term Sheet as Exhibit D.
 
Mandatory Prepayments:
Mandatory prepayments of the Extended Loans and the Revolving Loans shall be
required from (a) 100% of the Net Sale Proceeds from asset sales by the Borrower
and its subsidiaries (subject to certain ordinary course and reinvestment
exceptions to be mutually agreed upon), (b) 100% of the Net Cash Proceeds from
issuances of debt by the Borrower and its subsidiaries (with appropriate
exceptions, including proceeds from the issuance of second lien debt or
subordinated debt that are to be utilized to reduce the outstanding balance of
Second Lien Term Loans (defined below), plus related fees and expenses in
connection with such refinancing, to be mutually agreed upon), (c) the Net Cash
Proceeds from issuances of common equity by the Borrower and its subsidiaries
(with appropriate exceptions to be mutually agreed upon), which shall be applied
ratably to reduce the outstanding Extended Loans, Revolving Loans and, subject
to the proviso below, the Second Lien Term Loans; 
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

   A-4       provided that in the event the Borrower does not apply such Net
Cash Proceeds to reduce the Second Lien Term Loans, such Net Cash Proceeds shall
be applied ratably to reduce the outstanding Extended Loans and Revolving Loans;
(d) the Net Cash Proceeds from issuances of preferred equity by the Borrower and
its subsidiaries (with appropriate exceptions to be mutually agreed upon), the
first $50,000,000 of which shall be applied ratably to reduce the outstanding
Extended Loans and Revolving Loans and the balance of which may be applied to
reduce the outstanding Second Lien Term Loans; provided that in the event the
Borrower does not elect to apply the balance to reduce the Second Lien Term
Loans, the balance shall be applied ratably to reduce the outstanding Extended
Loans and Revolving Loans, and (e) 100% of the Net Cash Proceeds from insurance
recovery and condemnation events of the Borrower and its subsidiaries (subject
to certain reinvestment rights to be mutually agreed upon).
 
After the Borrower has accumulated $20,000,000 (including, at the option of the
Borrower, any replenishments thereof) from 100% of excess cash flow of the
Borrower and its subsidiaries (excluding the Pulitzer Entities) (the “Lee
Reserve”), the Borrower shall be required to prepay 75% of excess cash flow of
the Borrower and its subsidiaries (excluding the Pulitzer Entities) to be
determined on a quarterly basis (with appropriate carry-forward credits for
quarters lacking excess cash flow) to be applied as follows: (i) for the
quarters ending June 30, 2011, September 30, 2011, December 31, 2011 and March
31, 2012, to retire the Non-Extended Loans (if the Amendment is implemented)
from any excess cash flow during such quarters (which excess cash flow funds
shall be deposited in a reserve account to fund scheduled amortization payments
and payment at maturity of the Non-Extended Loans to the extent no Default or
Event of Default exists under the First Lien Credit Facility at the time of such
payment, provided, that if such a Default or Event of Default exists at the time
of such payment, excess cash flow shall be applied in the manner set forth above
in “Security”) and (ii) for the quarters ending closest to June 30, 2012 and
thereafter, after (without duplication) deduction for the amount of the
scheduled amortization payment for the applicable quarter, and actually applied
to make such payment (the remaining amount after such deduction, the “Excess
Cash Flow Payment Amount”), to prepay the Extended Loans and applied (A) to the
extent the Excess Cash Flow Payment Amount is positive, to reduce the
immediately succeeding amortization payment of the Extended Loans and (B) to the
remaining amortization payments thereof in inverse order of maturity.  Excess
cash flow shall be defined substantially as set forth in the Credit Agreement
(but excluding the Pulitzer Entities), provided, that the definition shall
include certain dividend amounts and deduct certain permitted investment
payments and the amount of carry-forward credits referenced above.  For the
avoidance of doubt, the Lee Reserve and any Cash accumulated therein shall be

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   A-5      
subject to the liens of the First Lien Agent pursuant a deposit account control
agreement or other documents in form and substance satisfactory to the First
Lien Agent.
 
Mandatory repayments of Non-Extended Loans, the Extended Loans and the Revolving
Loans made pursuant to the immediately preceding paragraph above shall not
reduce the commitments under the Revolving Credit Facility.  In addition, if at
any time the outstandings pursuant to the Revolving Credit Facility (including
Letter of Credit outstandings) exceed the aggregate commitments with respect
thereto, prepayments of Revolving Loans (and/or the cash collateralization of
Letters of Credit) shall be required in an amount equal to such excess.
 
Notwithstanding the foregoing,  if any Default or Event of Default exists under
the First Lien Credit Facility at the time of any mandatory repayment of
Extended Loans and Revolving Loans as required above, the Revolving Loans and
Letters of Credit shall first be repaid and/or cash collateralized, as
applicable, in full in the amount otherwise required to be applied to the
Extended Loans (without any accompanying permanent reduction of the commitments
under the Revolving Credit Facility in connection therewith), with any excess to
be applied as otherwise required above (without regard to this sentence).
   
Voluntary Prepayments and Reductions
in Commitments:
The Borrower may repay the Non-Extended Loans and the Extended Loans at any time
without premium or penalty (other than breakage costs, if applicable).  Such
prepayments shall be applied to the Extended Loans or the Non-Extended Loans, as
directed by the Borrower, and pro rata with respect to such reduced loans and
commitments, as applicable; provided that if any Default or Event of Default
exists under the First Lien Credit Facility at the time of the proposed
prepayment of the Non-Extended Loans and the Extended Loans as required by the
foregoing, then the Revolving Loans and Letters of Credit shall first be repaid
and/or cash collateralized, as applicable, in full before any such prepayment of
the Non-Extended Loans and the Extended Loans shall be made (without any
accompanying permanent reduction of the commitments under the Revolving Credit
Facility in connection therewith).
 
Voluntary reductions of the unutilized portion of the Revolving Credit Facility
commitments will be permitted at any time, without premium or penalty, subject
to reimbursement for all losses, expenses and liabilities of First Lien Lenders’
(other than lost profits) to the extent set forth in the Existing Credit
Agreement.  Such reductions will be pro rata with respect to the such prepaid
commitments.
 
Representations
Representations and warranties of the type as in the Existing Credit

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
A-6
   
and Warranties:
Agreement, with such additions and modifications as may be agreed upon,
including without limitation, to take into account the Second Lien Term Loan
Facility.
 
Conditions Precedent and Implementation:
Conditions precedent of the type as set forth in the Existing Credit Agreement,
with such additions and modifications to provide for the transactions
contemplated by these Term Sheets, including without limitation (a) to take into
account the Second Lien Term Loan Facility and (b) the conditions set forth in
“Closing Conditions and Implementation” in the Transaction Term Sheet.
 
Conditions Precedent to Each Borrowing under Revolving Credit Facility:
The making of each extension of credit under the Revolving Credit Facility,
shall be conditioned upon the satisfaction of conditions substantially similar
to those in Existing Credit Agreement.
   
Affirmative and Negative Covenants:
Covenants, other than financial covenants (described below), of the type as in
the Existing Credit Agreement, with such additions and modifications to provide
for the transactions contemplated by these Term Sheets, as described on Annex II
hereto and to permit (x) intercompany transactions between the Borrower and its
subsidiaries in the ordinary course of business and consistent with historical
practice and (y) other ordinary course investments consistent with historical
practices, subject to caps to be agreed upon.
 
Financial Covenants:
A Lee-only interest coverage ratio and a Lee-only total leverage ratio with
levels as set forth on Annex III attached hereto (in each case tested quarterly
on an LTM basis), and a consolidated capital expenditure limitation with levels
as set forth on Annex III attached hereto and otherwise determined in accordance
with the Existing Credit Agreement (including, without limitation, capital
expenditure carry over provisions). The leverage and interest coverage ratios
will be based upon Consolidated EBITDA, consolidated indebtedness and
consolidated interest expense, as applicable, in each case substantially as
defined in the Existing Credit Agreement, but calculated to exclude the Pulitzer
Entities using substantially the same financial definitions (such excluded
EBITDA being the “Excluded Pulitzer EBITDA”),3 except that (1) Consolidated
EBITDA, Lee EBITDA and Excluded Pulitzer EBITDA

 
           
3         If such definitions or the exclusions above are modified in the
documentation for the Pulitzer Notes, the definitions and exclusions used in the
financial covenants for the First Lien Credit Facility for the Pulitzer
exclusion will be conformed to such modified definitions and the levels set
forth in Annex III shall be adjusted to in a manner satisfactory to the Borrower
and the First Lien Agent to achieve approximately the same variance from the
Borrower’s projections as are applicable to the levels currently set forth on
Annex III.

 
 
 

--------------------------------------------------------------------------------

 
 
 

   A-7      
(as applicable) and Consolidated Interest Expense, Lee Interest Expense and
Pulitzer Interest Expense (as applicable) will be calculated to exclude (x)
curtailment gains or losses relating to Pulitzer benefit plans, (y) write-offs
of transaction expenses (beginning with the June 2011 quarter) and (z)
bankruptcy-related professional fees and expenses payable by the Borrower or the
Pulitzer Entities; and (2) Excluded Pulitzer EBITDA will be calculated to
further exclude intercompany charges incurred by the Pulitzer Entities for fees,
overhead and administrative expenses which are owing or paid to Lee and its
non-Pulitzer subsidiaries and allocated to the Pulitzer Entities in a manner
consistent with past practices in an aggregate amount not to exceed $20 million
in any fiscal year.  For purposes of the financial covenants, GAAP shall be as
in effect as of September 2010.
 
Events of Default:
Events of default of the type as in the Existing Credit Agreement, with such
additions and modifications as may be agreed upon to provide for the
transactions contemplated by these Term Sheets and including, without
limitation, a change of control that occurs upon acquisition of more than 50% of
the voting power of the Borrower.  In addition, execution by the Borrower of the
Support Agreement shall not constitute an Event of Default.
 
Waivers and Amendments:
Customary and appropriate for financings of this type including without
limitation, appropriate tranche voting for applications of repayments between
the Revolving Loans and the Extended Loans and for any modifications to the
“super-priority” status of the Revolving Credit Facility.
 



 
 

--------------------------------------------------------------------------------

 


ANNEX I TO EXHIBIT A


     Interest Rates
Eurodollar Loans
Applicable Margin for Extended Loans
Base Rate Applicable Margin for Extended Loans
Eurodollar Loans
Applicable Margin for Revolving Loans
Base Rate Loans
Applicable Margin for Revolving Loans
Eurodollar Loans
Applicable Margin for Non-Extended Loans
Base Rate Applicable Margin for Non-Extended Loans
   
6.25%1
5.25%
5.00%2
4.00%
No Change
No Change
 

 

 
Payable quarterly in arrears in cash.
 
 Default Rate:
Upon the occurrence of any event of default, interest on the Obligations shall
be payable in an amount equal to 2.00% per annum above (x) the rate otherwise
applicable thereto or (y) the interest rate applicable to Base rate
loans.  Default interest shall be payable upon written demand.
 
 Letter of Credit Fees:
 
5.00% per annum on the aggregate face amount of outstanding Letters of Credit
 Revolver Upfront Fee:
2.00% of the commitments under the Revolving Credit Facility, 1.00% payable upon
the Borrower’s entry into the Revolver Commitment Letter referenced in Section
4.7 of the Support Agreement and 1.00% payable upon closing.
 
 Commitment Fees:
The Borrower shall pay to First Lien Lenders under the Revolving Credit
Facility, a commitment fee of 0.50% per annum on the average daily unused
portion of the Revolving Credit Facility (disregarding swingline loans as a
utilization thereof), and payable quarterly in arrears.
 
 Consent and Extension Fees:
 
As more particularly described in the Support Agreement, a fee of up to 1.50% of
the aggregate Loans and unreimbursed drawn amounts of Letters of Credit (if any)
held by Lenders who become party to the Support Agreement (excluding the portion
of such Lenders’ Loans which are to be exchanged into Second



         
1           Subject to 1.25% Eurodollar floor.
 
2           Subject to 1.25% Eurodollar floor.


 
 

--------------------------------------------------------------------------------

 
 
 
Lien Term Loans).

 
 
 
 

--------------------------------------------------------------------------------

 
 


ANNEX II TO EXHIBIT A


COVENANT EXCEPTIONS


1.  
Permit a single joint venture transaction pursuant to which (x) the Borrower or
one or more of its subsidiaries contributes, sells, leases or otherwise
transfers assets (including without limitation, Capital Stock) to a joint
venture or (y) a subsidiary of the Borrower issues Capital Stock to a person
other than the Borrower or its subsidiaries for the purpose of forming a joint
venture or similar arrangement; provided that immediately after giving effect to
such transaction (a) the aggregate net book value of all such assets and Capital
Stock contributed, sold, leased or otherwise transferred and all Capital Stock
issued to persons other than the Borrower or a Subsidiary of the Borrower
pursuant to such transactions subsequent to the closing date shall not exceed
$35,000,000, (b) such joint venture is a subsidiary of the Borrower, (c) cash
contributed to such joint venture shall not exceed $250,000 in the aggregate and
(d) the equity interests of the Borrower and its subsidiaries in such joint
venture shall be pledged to secure the Obligations.



2.  
Permit the following:



a.  
An additional Investments basket that, in the aggregate, does not exceed
$2,000,000 in any fiscal year; provided that no such Investments may be used,
directly or indirectly, to purchase, repurchase, redeem, defease or otherwise
acquire or retire for value any (i) Additional Permitted Indebtedness,
(ii) unsecured Indebtedness of the Borrower or a Subsidiary Guarantor,
(iii) junior lien obligations of the Borrower or a Subsidiary Guarantor,
including without limitation, the Second Lien Term Loans, or (iv) the Pulitzer
Notes;

 
b.  
Investments made in connection with the funding of contributions under any
qualified or non-qualified pension, retirement or similar employee compensation
plan, including, without limitation, split-dollar insurance policies, in an
amount not to exceed the amount of compensation expense recognized by the
Borrower and its Subsidiaries in connection with such plans; provided that any
such contributions by Lee and its subsidiaries (excluding the Pulitzer Entities)
to the Pulitzer Entities for such purposes shall not exceed $2,000,000 in any
fiscal year;

 
c.  
Investments in the Associated Press Digital Rights Agency or any successor
thereto or any Affiliate thereof in an aggregate amount not to exceed
$1,500,000 at any time outstanding;

 
d.  
Payments to be made in connection with the redemption (which redemption occurred
prior to the closing date) by PD LLC of the interest in PD LLC and DS LLC owned
by The Herald Publishing Company, LLC as described in note 19 to the Borrower’s
Annual Report on Form 10-K for the fiscal year

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ended September 26, 2010; provided that any such payments made by Lee and its
subsidiaries (excluding the Pulitzer Entities) shall not exceed $3,500,000 in
the aggregate; and

 
e.  
Permit the incurrence of (i) additional second lien debt to repay existing
second lien debt so long as (A) no default or event of default exists or is
continuing, (B) pro forma compliance with the financial covenants, (C) the
maturity date with respect thereto is beyond six months after the maturity date
of any Obligations and, in no event, earlier than the second lien debt being
repaid, (D) the terms thereof, taken as a whole, not being materially worse than
the terms of the Second Lien Term Loan Facility, (E) such second lien debt is
subject to the Intercreditor Agreement and (F) the Net Cash Proceeds thereof are
applied in accordance with (and to the extent required by) "Mandatory
Prepayments" above and (ii) Additional Permitted Indebtedness so long as the
maturity date with respect thereto is beyond six months after the maturity date
of any Obligations. 



 
 

 


 
 

--------------------------------------------------------------------------------

 


ANNEX III TO EXHIBIT A




FINANCIAL COVENANT LEVELS


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Lee Enterprises, Inc.
Covenant Summary
 

         
Covenant Summary
                                                                           
FY2011
 
FY2012
 
FY2013
 
FY2014
 
FY2015
 
FY2016
 
Calendar Year Period
2Q2011
3Q2011
 
4Q2011
1Q2012
2Q2012
3Q2012
 
4Q2012
1Q2013
2Q2013
3Q2013
 
4Q2013
1Q2014
2Q2014
3Q2014
 
4Q2014
1Q2015
2Q2015
3Q2015
 
4Q2015
1Q2016
2Q2016
3Q2016
 
 Fiscal Year Period   
3Q2011E
4Q2011E
FY2011BE
1Q2012E
2Q2012E
3Q2012E
4Q2012E
FY2012E
1Q2013E
2Q2013E
3Q2013E
4Q2013E
FY2013E
1Q2013E
2Q2013E
3Q2013E
4Q2013E
FY2014E
1Q2014E
2Q2014E
3Q2014E
4Q2014E
FY2015E
1Q2015E
2Q2015E
3Q2015E
4Q2015E
FY2016E
 ($ in millions)                                                           
Covenant Summary                                                                
                                                       
Leverage Covenant
8.75x
8.75x
 
8.75x
8.75x
8.75x
8.75x
 
8.75x
8.75x
8.75x
8.65x
 
8.60x
8.60x
8.50x
8.40x
 
8.30x
8.15x
8.15x
8.00x
 
8.00x
7.85x
7.75x
7.65x
                                                                   
Coverage Covenant
1.75x
1.55x
 
1.30x
1.20x
1.10x
1.05x
 
1.05x
1.05x
1.05x
1.05x
 
1.05x
1.05x
1.05x
1.05x
 
1.05x
1.05x
1.05x
1.05x
 
1.05x
1.05x
1.05x
1.05x
                                                                   
Annual Capex Limit
   
$20.0
       
$20.0
       
$20.0
       
$20.0
       
$20.0
       
$20.0
                                                                 






 
 

--------------------------------------------------------------------------------

 


Exhibit B
To Transaction Term Sheet


 
SUMMARY OF INDICATIVE TERMS
FOR THE SECOND LIEN TERM LOAN FACILITY
 


The Borrower1 is party to the Existing Credit Agreement, pursuant to which the
lenders thereunder provided to the Borrower a first lien term loan facility and
a revolving credit facility.  The Borrower intends to enter into an agreement
pursuant to which certain of the lenders under the Existing Credit Agreement
will agree to exchange $166,250,000 of principal amount of outstanding term
loans thereunder with the terms set forth below (the “Second  Lien Term Loan
Facility”).


Guarantees:
The Subsidiary Guarantors and Pulitzer and each of its direct and indirect
subsidiaries that currently guarantees the obligations under the PD LLC Notes
(each, a “Guarantor” and, collectively, the “Guarantors”) shall be required to
provide an unconditional guaranty of all amounts owing under the Second Lien
Credit Facility (the “Guaranties”).  Such Guaranties shall be in form and
substance satisfactory to the Second Lien Agent and the Second Lien
Lenders.  All Guaranties shall be guarantees of payment and not of collection.
 
Second Lien Agent and Collateral Agent:
A financial institution to be determined reasonably acceptable to the Second
Lien Lenders shall act as the sole administrative agent to the Second Lien
Lenders (in such capacity, the “Second Lien Agent”).  A financial institution to
be determined shall act as collateral agent for the Second Lien Lenders.  Second
Lien Lenders holding a majority in principal amount of the Second Lien Term
Loans shall have the right to remove and replace such collateral agent and
Second Lien Agent.
 
Second Lien Lenders:
 
In connection with the execution and delivery of the Support Agreement, certain
lenders under the Existing Credit Agreement shall have committed to convert
their existing loans to fully utilize and subscribe for the Second Lien Term
Loan Facility (the “Second Lien Lenders”); provided that each lender under the
Existing Credit Agreement will be afforded an opportunity to convert a portion
of its existing loans into a ratable share (and unless a Backstop Lender (as
defined below), in a maximum amount up to such Lender’s Pro Rata Exchange
Percentage) of the Second Lien Term Loan Facility.  Contemporaneous with the
execution of the Support Agreement  those lenders listed on Annex I (the
“Backstop Lenders”) will each commit pursuant to and on the terms contained in
the

 
 
                
1
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Transaction Term Sheet or the Existing Credit Agreement,
as applicable.

 

 
 

--------------------------------------------------------------------------------

 
 

   B-2          
commitment letter referenced in Section 3(e) of the Support Agreement (which
commitment and the terms thereof, for the avoidance of doubt, shall be set forth
solely in such commitment letter and not herein), for a term commensurate with
the term of the Support Agreement to “backstop” the conversion of $150,000,000
of existing loans (by severally committing to convert up to the amount of the
loans specified on Annex I) into Second Lien Term Loans, with the right to
ratably subscribe for any unsubscribed portion of the facility, to the extent
that other lenders do not elect to convert a portion of the loans held by such
lenders to Second Lien Term Loans.  The Backstop Lenders may commit in excess of
their existing loans by an aggregate amount up to $10,000,000, which excess
subscription amount shall be paid in cash to the Borrower by the applicable
Backstop Lender at closing.  The proceeds thereof  shall be applied to fund a
reserve account to be used to retire Non-Extended Loans upon their maturity
unless the transactions described in these term sheets are implemented through a
prepackaged plan of reorganization, in which latter case the proceeds shall be
applied to the retirement of the Extended Loans; provided that if any Default or
Event of Default exists under the First Lien Credit Facility at the time the
Borrower is to apply such proceeds, the Revolving Loans and Letters of Credit
shall first be repaid and/or cash collateralized, as applicable, in full before
any such proceeds are applied to fund the reserve account (without any
accompanying permanent reduction of the commitments under the Revolving Credit
Facility in connection therewith).
 
Type, Amount and Maturity:
Up to $166,250,000 (but not less than $150,000,000) of aggregate principal
amount of loans under the Existing Credit Agreement shall be exchanged for
second lien term loans in an aggregate principal amount of up to $175,000,000
(but not less than $157,500,000), including OID (as defined in Annex II hereto)
of approximately $8,750,000 under the Second Lien Term Loan Facility (such
loans, the “Second Lien Term Loans”).  The Second Lien Term Loans shall have a
final maturity date in April of 2017 (“Second Lien Term Loan Maturity
Date”).  There shall be no fixed amortization of the principal amount of the
Second Lien Term Loans and the aggregate outstanding principal amount thereof
shall be paid in full on the Second Lien Term Loan Maturity Date.
 
Interest Rates and Fees:
As set forth on Annex II hereto.
 
Security:
All amounts owing under the Second Lien Term Loan Facility shall be secured by
(a) a perfected second-priority security interest in all Lee Collateral securing
the Existing Credit Agreement (the “Shared Collateral”) and (b) a perfected
second-priority security interest in all collateral securing the PD LLC Notes
(the “Pulitzer Collateral”, together with the Shared Collateral, the “Second
Priority Collateral”).
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

   B-3      
All documentation evidencing the security required pursuant to the preceding
paragraph shall be in form and substance satisfactory to the Second Lien Agent
and the Second Lien Lenders, and shall effectively create second-priority
security interests in the property purported to be covered thereby.
 
Intercreditor Matters:
The relative rights and priorities in the Shared Collateral, and among the
lenders under the First Lien Credit Facility and the Second Lien Lenders, shall
be set forth in an intercreditor agreement substantially in the form attached to
the Transaction Term Sheet as Exhibit D.  There shall be a separate
intercreditor agreement (the “Pulitzer Intercreditor”) among the Second Lien
Lenders and the lenders under the refinanced Pulitzer Notes   (the “Pulitzer
Lenders”) to address the relative rights and priorities among the parties
thereto and in the Pulitzer Collateral substantially in the form of Exhibit D
with such changes as may be required (if any) by the Pulitzer Lenders; provided,
however, that any such changes to the form of Exhibit D shall be in form and
substance acceptable to the Second Lien Lenders.  Notwithstanding anything to
the contrary in the foregoing, the definition (including the aggregate amount)
of “Maximum First Priority Amount” and the amount and  terms and conditions of
the “DIP Financing”, in each case under the Pulitzer Intercreditor, shall be in
form and substance acceptable to the Second Lien Lenders.
 
Mandatory Prepayments:
None.  
 
Voluntary Prepayments:
 
No voluntary prepayments shall be permitted prior to the first anniversary of
the closing date.  Thereafter, any voluntary prepayments shall be accompanied by
a prepayment premium as described under “Call Protection” below.
 
Call Protection:
Each voluntary prepayment shall be accompanied by a prepayment premium as
follows: (1) 2.0% of the principal amount prepaid if such prepayment occurs on
or after the first anniversary of the closing date but prior to the second
anniversary of the closing date, and (2) 1.0% of the principal amount prepaid if
such prepayment occurs on or after the second anniversary of the closing date
but prior to the third anniversary of the closing date.
 
Representations
and Warranties:
 Substantially the same as those described in Exhibit A to the Transaction Term
Sheet in respect of the First Lien Credit Facility.

 
 
 
 

--------------------------------------------------------------------------------

 
 

   B-4  
 
Conditions Precedent:
Substantially the same as those described in Exhibit A to the Transaction Term
Sheet in respect of the First Lien Credit Facility.
 
Affirmative and Negative Covenants:
Substantially the same as those described in Exhibit A to the Transaction Term
Sheet in respect of the First Lien Credit Facility; provided, that any such
covenants shall contain baskets and permissions that are less restrictive than
those provided under the First Lien Credit Facility by a percentage to be
mutually agreed.
 
Financial Covenants:
None.
 
Events of Default:
Substantially the same as those described in Exhibit A to the Transaction Term
Sheet in respect of the First Lien Credit Facility; provided, that any such
events of default shall contain thresholds that are less restrictive than those
provided under the First Lien Credit Facility by a percentage to be mutually
agreed.
 
Waivers and Amendments:
Customary and appropriate for financings of this type and for this transaction
in particular, including without limitation, similar applicable voting
provisions as in the Existing Credit Agreement.
 
Implementation:
As set forth in “Closing Conditions and Implementation” in the Transaction Term
Sheet.




 
 
 

--------------------------------------------------------------------------------

 


 



 
ANNEX I TO EXHIBIT B

 


Backstop Lenders




Institution
 
Conversion/Cash Commitment
     
Goldman Sachs Lending Partners
  $ 80,000,000
Monarch Master Funding Ltd
  $ 40,000,000
Mutual Quest Fund
  $ 46,250,000
Total
  $ 166,250,000



 
 

--------------------------------------------------------------------------------

 





 
ANNEX II TO EXHIBIT A
 
Interest Rate
15% per annum (the “Interest Rate”), payable quarterly in arrears in cash.
 
Default Rate:
Upon any event of default, the interest rate will be the Interest Rate plus
2.00% per annum.  Default interest shall be payable upon written demand.
 
Fees:
 
 
5% of the aggregate Second Lien Term Loans as original issue discount on the
closing date (the “OID”), payable by a dollar for dollar increase in the
principal amount of the Second Lien Term Loans.  In addition, each Backstop
Lender will receive, at closing, its ratable interest in a 0.5% cash backstop
commitment fee.
 
Equity Kicker:
Each Second Lien Lender shall receive its pro rata share of newly issued Lee
common stock in an aggregate amount equal to 15.0% of all issued and outstanding
shares at the day of closing before giving effect to the closing.1
 
Expenses:
The Borrower will pay from time to time on demand and at closing all reasonable
expenses (including the reasonable fees and disbursements of legal counsel) of
the Backstop Lenders and, without duplication, the Second Lien Agent incurred in
connection with the restructuring contemplated by this Summary of Terms and
related transactions.



 
           
1          Subject to compliance with DGCL Section 152.


 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit C
To Transaction Term Sheet
 
SUMMARY OF INDICATIVE TERMS
FOR THE NEW PD LLC NOTES
 


St. Louis Post-Dispatch LLC (“PD LLC”), a subsidiary of the Borrower,1 is party
to the Note Agreement dated as of May 1, 2000 (as amended, supplemented or
otherwise modified from time to time, the “Note Agreement”) between PD LLC and
certain institutional lenders party thereto (the “Noteholders”) under which PD
LLC borrowed $306,000,000 (the obligations thereunder, the “PD LLC Notes”),
certain amounts of which were subsequently repaid.  PD LLC intends to
restructure the PD LLC Notes to increase the principal amount thereof, extend
the maturity date with respect thereto and substitute Pulitzer as the issuer
thereof by means of a refinancing of the PD LLC Notes in their entirety through
the issuance by Pulitzer of new notes.  The new notes issued by Pulitzer shall
be referred to as the “Pulitzer Notes”.


Lead Arranger and Bookrunner:
 
Deutsche Bank Securities Inc.
Type, Amount and Maturity:
$142,500,000 of aggregate principal amount of notes under the PD LLC Notes shall
be refinanced (with Pulitzer as the issuer of new notes) with a final maturity
date that is no earlier than the Extended Loan Maturity Date  (the “Maturity
Date”).  In the event the PD LLC Notes are refinanced in a principal amount in
excess of the current outstanding amount (up to $175,000,000), the excess
proceeds will be used (a) first, to fund the costs and expenses incurred by Lee
and Pulitzer in connection with the implementation of the First Lien Credit
Facility, the Second Lien Term Loans and the Pulitzer Notes, (b) second, to fund
the Pulitzer Reserve, (c) third, if the transactions are implemented out of
court, to reduce the Non-Extended Loans and (d) fourth, to reduce the Extended
Loans.
 
Interest Rate:
TBN.
 
Security:
All obligations in respect of the Pulitzer Notes will be secured by a perfected
first-priority security interest in all the collateral currently securing PD
LLC’s obligations under PD LLC Notes (the “Pulitzer Collateral”).
 

 
               
1
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Transaction Term Sheet or the Existing Credit Agreement,
as applicable.

 

 
 
 

--------------------------------------------------------------------------------

 
 

  C-2    
Intercreditor Matters:
The relative rights and priorities in the Pulitzer Collateral, and among the
Second Lien Lenders and Pulitzer Lenders, shall be set forth in an intercreditor
agreement substantially in the form attached to the Transaction Term Sheet as
Exhibit D with such changes as may be required (if any) by the Pulitzer Lenders;
provided, however, that any such changes to the form of Exhibit D shall be in
form and substance acceptable to the Second Lien Lenders.  Notwithstanding
anything to the contrary in the foregoing, the definition (including the
aggregate amount) of “Maximum First Priority Amount” and the amount and  terms
and conditions of the “DIP Financing”, in each case under the Pulitzer
Intercreditor, shall be in form and substance acceptable to the Second Lien.
 
Mandatory Repayments/Prepayments:
 
 
Not to exceed 5%, amortization per year.  After Pulitzer has fully funded the
Pulitzer Reserve, Pulitzer shall be required to prepay a percentage, not to
exceed 75%, of excess cash flow of the Pulitzer Entities to be determined on a
quarterly basis (with appropriate carry forward credits for quarters lacking
excess cash flow) to be applied to the principal balance of the Pulitzer Notes.
Excess cash flow shall be defined substantially as set forth in the Note
Agreement and shall take into account pension payments in excess of GAAP
expense.
 
Voluntary Prepayments:
 
No voluntary prepayments shall be permitted prior to the second anniversary of
the closing date.  Thereafter, any voluntary prepayments shall be accompanied by
a prepayment penalty as follows: (1) a percentage, not to exceed 2.0% of the
principal amount prepaid if such prepayment occurs on or after the second
anniversary of the closing date but prior to the third anniversary of the
closing date, and (2) a percentage not to exceed 1.0%, of the principal amount
prepaid if such prepayment occurs on or after the third anniversary of the
closing date.
 
Representations
and Warranties:
Customary and appropriate for financings of this type and for this transaction
in particular, including without limitation similar representations and
warranties as in the Note Agreement.
 
Conditions Precedent:
Customary and appropriate for financings of this type and for this transaction
in particular, including without limitation similar conditions precedent as in
the Note Agreement.
 
Affirmative and Negative
Customary and appropriate for financings of this type and for this
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

   C-3     Covenants: transaction in particular, including without limitation,
similar covenants as in the Note Agreement; provided that such covenants shall
(x) be modified to enhance operational and financial efficiencies between Lee
and Pulitzer and provide flexibility to make debt and equity investments and
acquisitions in amounts to be agreed upon and (y) in no case be more restrictive
than those provided under the Note Agreement.    
Financial Covenants:
Customary and appropriate for financings of this type and for this transaction
in particular, including without limitation similar financial covenants as in
the Notes Agreement; provided, that such financial covenants shall in no case be
more restrictive than those provided under the Notes Agreement.
 
Events of Default:
 
Customary and appropriate for financings of this type and for this transaction
in particular, including without limitation similar events of default as in the
Note Agreement.
 
Waivers and Amendments:
Customary and appropriate for financings of this type and for this transaction
in particular, including without limitation similar voting provisions as in the
Note Agreement.



 




 
 

--------------------------------------------------------------------------------

 

 
Exhibit D
To Transaction Term Sheet
 
 
INTERCREDITOR AGREEMENT
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
INTERCREDITOR AGREEMENT
 
Intercreditor Agreement (this “Agreement”), dated as of August __, 2011, among
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent (in such capacity,
with its successors and assigns, and as more specifically defined below, the
“First Priority Representative”) for the First Priority Secured Parties (as
defined below), DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent (in
such capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), LEE ENTERPRISES, INCORPORATED (the “Borrower”) and
each of the other Loan Parties (as defined below) party hereto.
 
WHEREAS, the Borrower, the First Priority Representative and certain financial
institutions and other entities are parties to the Amended and Restated Credit
Agreement, dated as of December 21, 2005 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Existing First Priority
Agreement”), pursuant to which such financial institutions and other entities
have agreed to make loans and extend other financial accommodations to the
Borrower; and
 
WHEREAS, the Borrower, the Second Priority Representative and certain financial
institutions and other entities are parties to the Term Loan Agreement, dated as
of the date hereof (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Existing Second Priority Agreement”), pursuant
to which such financial institutions and other entities have agreed to make
loans to the Borrower; and
 
WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and
 
WHEREAS, pursuant to the terms of the Existing First Priority Agreement the
Borrower and the other Loan Parties may not grant additional security interests
in the Common Collateral without the consent of the requisite number of First
Priority Creditors thereunder; and
 
WHEREAS, the Borrower and the other Loan Parties propose to grant to the Second
Priority Representative junior security interests in the Common Collateral as
security for payment and performance of the Second Priority Obligations; and
 
WHEREAS, the First Priority Creditors under the Existing First Priority
Agreement have agreed to permit the grant of such junior security interests on
the terms and conditions of this Agreement;
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:
 
SECTION 1 .  Definitions.
 
1.1.           Defined Terms.  The following terms, as used herein, have the
following meanings:
 
“Additional First Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.
 
“Additional Second Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
2
 
“Agreement” has the meaning set forth in the introductory paragraph hereof.
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.
 
“Borrower” has the meaning set forth in the introductory paragraph hereof.
 
“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.
 
“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.
 
“DIP Financing” has the meaning set forth in Section 5.2.
 
“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including without limitation (a)
the exercise of any rights of set-off or recoupment, (b) the exercise of any
rights or remedies of a secured creditor under the Uniform Commercial Code of
any applicable jurisdiction or under the Bankruptcy Code, and (c) the
commencement of any judicial or nonjudicial foreclosure proceedings with respect
to, attempting any action to take possession of any Common Collateral,
exercising any right, remedy or power with respect to, or otherwise taking any
action to enforce their interest in or realize upon, the Common Collateral.
 
“Existing First Priority Agreement” has the meaning set forth in the recitals to
this Agreement.
 
“Existing Second Priority Agreement” has the meaning set forth in the recitals
to this Agreement.
 
“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreement, (b) any Additional First Priority Agreement and (c)
any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing First Priority Agreement,
any Additional First Priority Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Priority Agreement
hereunder (a “Replacement First Priority Agreement”).  Any reference to the
First Priority Agreement hereunder shall be deemed a reference to any First
Priority Agreement then extant.
 
“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.
 
 
 
 

--------------------------------------------------------------------------------

 
3
 
“First Priority Creditors” means the “Secured Creditors” as defined in the
Existing First Priority Agreement, the “Lenders” as defined in each other First
Priority Agreement or any Persons that are designated under the First Priority
Agreement as the “First Priority Creditors” for purposes of this Agreement.
 
“First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.
 
“First Priority Guarantee” means any guarantee by any Loan Party of any or all
of the First Priority Obligations.
 
“First Priority Lien” means any Lien created by the First Priority Security
Documents.
 
“First Priority Obligations” means (a) with respect to the Existing First
Priority Agreement, all “Obligations” of each Loan Party as defined in the First
Priority Security Documents and (b) with respect to each other First Priority
Agreement, (i) all principal of and interest (including without limitation any
Post-Petition Interest) and premium (if any) on all loans made or other
indebtedness issued or incurred pursuant to the First Priority Agreement, (ii)
all reimbursement obligations (if any) and interest thereon (including without
limitation any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the First Priority Agreement, (iii) all
Hedging Obligations and (iv) all guarantee obligations, fees, expenses and other
amounts payable from time to time pursuant to the First Priority Documents, in
each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any First Priority Obligation (whether by
or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred.
 
Notwithstanding the foregoing contained in this defined term, if the sum of (1)
the principal amount outstanding under the Existing First Priority Agreement and
each other First Priority Agreement, plus (2) the aggregate undrawn face amount
of any outstanding letters of credit under the Existing First Priority Agreement
and each other First Priority Agreement and any unreimbursed drawings of any
letters of credit issued under the Existing First Priority Agreement and each
other First Priority Agreement (such sum, the “First Priority Outstanding
Amount”) exceeds  the Maximum First Priority Amount, then only that portion of
the First Priority Outstanding Amount equal to the Maximum First Priority Amount
shall be included in First Priority Obligations and interest and reimbursement
obligations with respect to the First Priority Outstanding Amount shall only
constitute First Priority Obligations to the extent related to the First
Priority Outstanding Amount.
 
“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the First Priority Documents), (b)
all commitments to extend credit under the First Priority Documents have been
terminated or expired, (c) there are no outstanding letters of credit or similar
instruments issued under the First Priority Documents (other than such as have
been cash collateralized or defeased in accordance with the terms of the First
Priority Documents, but in no event greater than 105% of the aggregate undrawn
face amount thereof) and (d) the First Priority Representative shall have either
(x) delivered  written notice to the Second
 
 
 
 

--------------------------------------------------------------------------------

 
4
 
Priority Representative or any other Second Priority Secured Party of the
occurrence of the events described in clauses (a), (b) and (c) hereinabove or
(y) failed to timely comply with its notice obligation under Section 3.9 hereof.
 
“First Priority Outstanding Amount” has the meaning set forth in the definition
of “First Priority Obligations”.
 
“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof.  In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Agreement.
 
“First Priority Secured Parties” means the First Priority Representative, the
First Priority Creditors and any other holders of the First Priority
Obligations.
 
“First Priority Security Documents” means the “Security Documents” as defined in
the First Priority Agreement, and any other documents that are designated under
the First Priority Agreement as “First Priority Security Documents” for purposes
of this Agreement.
 
“Hedging Obligations” means, with respect to any Loan Party, any monetary
obligations of such Loan Party owed to any First Priority Creditor in respect of
(i) any interest rate swap agreement, interest rate cap agreement, interest
collar agreement, interest rate hedging agreement or other similar agreement or
arrangement and (ii) any foreign exchange contracts, currency swap agreements,
commodity agreements or other similar arrangements, or arrangements designed to
protect against fluctuations in currency values or commodity prices, including,
in each case, interest and Post-Petition Interest thereon.
 
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), or other security interest or security agreement of any
kind (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the Uniform Commercial Code or any other similar recording or notice statute,
and any lease having substantially the same effect as any of the foregoing) and
any attachment or judgment lien contemplated in Section 3.3.
 
“Loan Party” means the Borrower and each direct or indirect subsidiary,
affiliate or shareholder (or equivalent) of the Borrower or any of its
affiliates that is now or hereafter becomes a party to any First Priority
Document or Second Priority Document.  All references in this Agreement to any
Loan Party shall include such Loan Party as a debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding.
 
 “Maximum First Priority Amount” means the aggregate amount of revolving
commitments and term loans outstanding on the date hereof under the Existing
First Priority Agreement (which amount,
 
 
 
 

--------------------------------------------------------------------------------

 
5
  
for the avoidance of doubt, is $750,000,0001) less the aggregate amount of all
mandatory payments of the principal of the term loans and all permanent
reductions of the Revolving Credit Commitments (as defined in the Existing First
Priority Agreement) made pursuant to the Existing First Priority Agreement and
each other First Priority Agreement, in each case resulting from asset sales or
recovery events of the Borrower and the other Loan Parties.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.
 
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
 
“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.
 
“Second Priority Agreement” means the collective reference to (a) the Existing
Second Priority Agreement, (b) any Additional Second Priority Agreement and (c)
any other credit agreement, loan agreement, note agreement, promissory note,
indenture, or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Second Priority Agreement,
any Additional Second Priority Agreement or any other agreement or instrument
referred to in this clause (c).  Any reference to the Second Priority Agreement
hereunder shall be deemed a reference to any Second Priority Agreement then
extant.
 
“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.
 
“Second Priority Creditors” means the “Secured Creditors” as defined in the
Existing Second Priority Agreement, the “Lenders” as defined in each other
Second Priority Agreement, or any Persons that are designated under the Second
Priority Agreement as the “Second Priority Creditors” for purposes of this
Agreement.
 
“Second Priority Documents” means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guarantee.
 
“Second Priority Guarantee” means any guarantee by any Loan Party of any or all
of the Second Priority Obligations.
 
“Second Priority Lien” means any Lien created by the Second Priority Security
Documents.
 
               
          1   May be increased up to a maximum of $766,250,000 by increasing
such amount to the extent the amount outstanding under the Second Priority
Agreement as of the date hereof is less than $175,000,000.
 
 
 
 

--------------------------------------------------------------------------------

 
6
 
“Second Priority Obligations” means (a) with respect to the Existing Second
Priority Agreement, all “Obligations” of each Loan Party as defined in the
Second Priority Security Documents and (b) with respect to each other Second
Priority Agreement, (i) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all indebtedness
under the Second Priority Agreement, and (ii) all guarantee obligations, fees,
expenses and other amounts payable from time to time pursuant to the Second
Priority Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding.  To the extent any payment with respect to any Second
Priority Obligation (whether by or on behalf of any Loan Party, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any First Priority Secured Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the First Priority Secured Parties and the Second Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.
 
“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.
 
“Second Priority Required Adequate Protection” has the meaning set forth in
Section 5.4.
 
“Second Priority Secured Party” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.
 
“Second Priority Security Documents” means the “Security Documents” as defined
in the Second Priority Agreement and any documents that are designated under the
Second Priority Agreement as “Second Priority Security Documents” for purposes
of this Agreement.
 
“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.
 
“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.
 
1.2           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated,
 
 
 
 

--------------------------------------------------------------------------------

 
7
  
supplemented or otherwise modified (to the extent applicable, in accordance with
Section 6 hereof), (ii) any reference herein to any Person shall be construed to
include such Person’s successors or permitted assigns, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Sections shall be construed to refer to
Sections of this Agreement and (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 2.  Lien Priorities.
 
2.1           Subordination of Liens.  (a)  Any and all Liens now existing or
hereafter created or arising in favor of any Second Priority Secured Party
securing the Second Priority Obligations, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise are expressly junior
in priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Priority Secured Parties securing the
First Priority Obligations, notwithstanding (i) anything to the contrary
contained in any agreement or filing to which any Second Priority Secured Party
may now or hereafter be a party, and regardless of the time, order or method of
grant, attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code or any applicable law or any First Priority Document or Second Priority
Document or any other circumstance whatsoever and (iii) the fact that any such
Liens in favor of any First Priority Secured Party securing any of the First
Priority Obligations are (x) subordinated to any Lien securing any obligation of
any Loan Party other than the Second Priority Obligations or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed.
 
(b)  The First Priority Representative, on behalf of itself and the other First
Priority Secured Parties, acknowledges and agrees that the Second Priority
Representative on behalf of itself and the other Second Priority Secured
Parties, have been granted Liens upon all of the Common Collateral, and the
First Priority Representative, on behalf of itself and the other First Priority
Secured Parties, hereby consents thereto. The subordination of Liens by the
Second Priority Representative in favor of the First Priority Representative
shall not be deemed to subordinate the Liens of the Second Priority
Representative (or any Second Priority Secured Party) to any Liens other than
(x) the Liens of the First Priority Secured Parties securing the First Priority
Obligations and (y) Liens that are permitted under the First Priority Documents
to be senior to the First Priority Obligations.
 
2.2           Nature of First Priority Obligations.  The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
acknowledges that a portion of the First Priority Obligations represents debt
that is revolving in nature and that the amount thereof that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the First Priority Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Priority Obligations may be increased, replaced or refinanced, in
each event, without notice to or consent by the Second Priority Secured Parties
and without affecting the provisions hereof but only so long as any such
obligation are permitted to be incurred pursuant to the terms hereof or of the
Second Priority Documents as in effect on the date of this Agreement.  The lien
priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Priority Obligations or the Second Priority Obligations, or any portion thereof.
 
 
 
 

--------------------------------------------------------------------------------

 
8
 
2.3           Agreements Regarding Actions to Perfect Liens.  (a)  The Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties agrees that each patent, trademark or copyright filing or other
filings or recordings (other than UCC financing statements) filed or recorded by
or on behalf of the Second Priority Representative  shall, to the extent
reasonably practicable, contain the following notation:  “The lien created
hereby on the property described herein is junior and subordinate to the lien on
such property created by any agreement, filing or recording now or hereafter
granted to Deutsche Bank Trust Company Americas, as Collateral Agent (under the
First Priority Documents), and its successors and assigns, in such property, in
accordance with the provisions of the Intercreditor Agreement dated as of
________, 2011 among DEUTSCHE BANK TRUST COMPANY AMERICAS, as First Priority
Representative, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Second Priority
Representative, LEE ENTERPRISES, INCORPORATED, as Borrower, and the other Loan
Parties referred to therein, as amended from time to time.”
 
(b) The Second Priority Representative agrees on behalf of itself and the other
Second Priority Secured Parties that all mortgages, deeds of trust, deeds and
similar instruments now or hereafter filed against real property in favor of or
for the benefit of the Second Priority Representative and the other Second
Priority Secured Parties shall contain the following notation:  “The lien
created by this mortgage on the property described herein is junior and
subordinate to the lien on such property created by any mortgage, deed of trust
or similar instrument now or hereafter granted to DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Agent (under the First Priority Agreements), and its successors and
assigns, in such property, in accordance with the provisions of the
Intercreditor Agreement dated as of ___________ __, 2011 among DEUTSCHE BANK
TRUST COMPANY AMERICAS, as First Priority Representative, DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Second Priority Representative, LEE ENTERPRISES,
INCORPORATED, as Borrower, and the other Loan Parties referred to therein, as
amended from time to time.”
 
(c)  The First Priority Representative hereby acknowledges and agrees that, to
the extent that it holds, or a third party holds on its behalf, physical
possession of or “control” (as defined in the Uniform Commercial Code) over
Common Collateral pursuant to the First Priority Security Documents, such
possession or control is also for the benefit of, and the First Priority
Representative or such third party holds such possession or control as bailee
and agent for, the Second Priority Representative and the other Second Priority
Secured Parties solely to the extent required to perfect their security interest
in such Common Collateral (such bailment and agency for perfection being
intended, among other things, to satisfy the requirements of Sections
8-301(a)(2) and 9-313(c) of the Uniform Commercial Code).  Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Second Priority Representative or any other
Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents, provided that as soon as practicable after the occurrence of
the events described in clauses (a), (b) and (c) of the definition of the First
Priority Obligations Payment Date, the First Priority Representative shall (i)
deliver, at the Borrower’s sole cost and expense, the Common Collateral in its
possession or control together with any necessary endorsements (x) first, to the
Second Priority Representative to the extent any Second Priority Obligations
remain outstanding and (x) second, to the Borrower to the extent no First
Priority Obligations or Second Priority Obligations remain outstanding, or (ii)
direct and deliver such Common Collateral as a court of competent jurisdiction
otherwise directs, and provided, further, that the provisions of this Agreement
are intended solely to govern the respective Lien priorities as between the
First Priority Secured Parties and the Second Priority Secured Parties and shall
not impose on the First Priority Secured Parties any obligations in respect of
the disposition of any
 
 
 
 

--------------------------------------------------------------------------------

 
9
  
Common Collateral (or any proceeds thereof) that would conflict with prior
perfected Liens or any claims thereon in favor of any other Person that is not a
Secured Party.
 
(d)           To the extent that any deposit account or securities account of
any Loan Party is subject to a control agreement in favor of the First Priority
Representative, the First Priority Representative will act as bailee and agent
for the Second Priority Representative solely to the extent required to perfect
the Liens of the Second Priority Secured Parties in such deposit accounts and
securities accounts and the cash and other assets therein.  Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Second Priority Representative or any other
Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents.  Unless the Second Priority Liens on such First Priority
Collateral shall have been or concurrently are released, after the First
Priority Obligations Payment Date, the First Priority Representative shall
cooperate with the Loan Parties and the Second Priority Representative (at the
expense of the Loan Parties) in permitting control of any deposit accounts and
securities accounts to be transferred to the Second Priority Representative (or
for other arrangements with respect to each such deposit account and securities
account reasonably satisfactory to the Second Priority Representative and in
accordance with the Second Priority Documents to be made).
 
2.4           No New Liens.  So long as the First Priority Obligations Payment
Date has not occurred, whether or not an Insolvency Proceeding has been
commenced by or against any Loan Party the parties hereto agree that (a) there
shall be no Lien, and no Loan Party shall have any right to create any Lien, on
any assets of any Loan Party securing any Second Priority Obligation if these
same assets are not subject to, and do not become subject to, a Lien securing
the First Priority Obligations and (b) and (ii) there shall be no Lien, and no
Loan Party shall have any right to create any Lien, on any assets of any Loan
Party securing any First Priority Obligation if these same assets are not
subject to, and do not become subject to, a Lien securing the Second Priority
Obligations.  To the extent that the foregoing provisions are not complied with
for any reason, without limiting any other rights and remedies available to the
First Priority Secured Parties, the Second Priority Representative and the other
Second Priority Secured Parties agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.4 shall be subject to Section 4.1.
 
2.5           Prohibition on Contesting Liens.  Each of the Second Priority
Representative, for itself and on behalf of each of the Second Priority Secured
Parties, and the First Priority Representative, for itself and on behalf of each
of the First Priority Secured Parties, agrees that it will not (and hereby
waives any right to) object to or contest or support any other Person in
objecting to or contesting, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of a Lien held by or on behalf of any of the First Priority
Secured Parties in the First Priority Collateral or by or on behalf of any of
the Second Priority Secured Parties in the Second Priority Collateral, as the
case may be, or the provisions of this Agreement; provided, that nothing in this
Agreement shall be construed to prevent or impair the rights of the First
Priority Representative, any First Priority Secured Party, the Second Priority
Representative or any Second Priority Secured Party to enforce this Agreement,
including the provisions of this Agreement relating to the priority of the Liens
securing the First Priority Obligations as provided in Sections 2.1 and
3.1.  Notwithstanding any failure by any First Priority Secured Party or Second
Priority Secured Party to perfect its security interests in the Common
Collateral or any avoidance, invalidation or subordination by any third party or
court of competent jurisdiction of the security interests in the Common
Collateral granted to the First Priority Secured Parties or the Second Priority
Secured parties, the priority and rights as between the First Priority
 
 
 
 

--------------------------------------------------------------------------------

 
10
 
Secured Parties and the Second Priority Secured Parties with respect to the
Common Collateral shall be as set forth herein.
 
SECTION 3.  Enforcement Rights.
 
3.1           Exclusive Enforcement. Until the First Priority Obligations
Payment Date has occurred, whether or not an Insolvency Proceeding has been
commenced by or against any Loan Party, the First Priority Secured Parties shall
have the exclusive right to take and continue any Enforcement Action with
respect to the Common Collateral, without any consultation with or consent of
any Second Priority Secured Party, but subject to the provisos set forth in
Sections 3.2 and 5.1.  Upon the occurrence and during the continuance of a
default or an event of default under the First Priority Documents, the First
Priority Representative and the other First Priority Secured Parties may take
and continue any Enforcement Action with respect to the First Priority
Obligations and the Common Collateral in such order and manner as they may
determine in their sole discretion.
 
3.2           Standstill and Waivers.  The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
until the First Priority Obligations Payment Date has occurred, subject to the
proviso set forth in Section 5.1:
 
(a)  they will not take or cause to be taken any Enforcement Action;
 
(b)  they will not take or cause to be taken any action, the purpose or effect
of which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;
 
(c)  they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by any First
Priority Secured Party or any other Enforcement Action taken (or any forbearance
from taking any Enforcement Action) by or on behalf of any First Priority
Secured Party;
 
(d)  they have no right to (i) direct either the First Priority Representative
or any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (d), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);
 
(e)  they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, injunction or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents; and
 
 
 
 

--------------------------------------------------------------------------------

 
11
 
(f)  they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
 
provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of Common Collateral under the
Second Priority Security Documents or applicable law after the passage of a
period of 150 days (the “Standstill Period”) from the first date of delivery of
a notice in writing to the First Priority Representative and the Borrower of any
Second Priority Secured Party’s intention to exercise such rights and remedies
in respect of Common Collateral, which notice may only be delivered following
the occurrence of and during the continuance of an “Event of Default” under and
as defined in the Second Priority Agreement; provided, further, however, that,
notwithstanding the foregoing, in no event shall any Second Priority Secured
Party exercise or continue to exercise any such rights or remedies if,
notwithstanding the expiration of the Standstill Period, (i) any First Priority
Secured Party shall have commenced and be diligently pursuing in good faith the
exercise of any of its rights and remedies with respect to all or any material
portion of the Common Collateral or (ii) an Insolvency Proceeding in respect of
any Loan Party shall have been commenced; and provided, further, that in any
Insolvency Proceeding commenced by or against any Loan Party, the Second
Priority Representative and the Second Priority Secured Parties may take any
action expressly permitted by Section 5.
 
Notwithstanding the foregoing contained in this Section 3.2, the Second Priority
Representative and the Second Priority Secured Parties may:
 
 
(1)
take any action (not adverse to the priority status of the Liens on the Common
Collateral, or the rights of any First Priority Representative, the First
Priority Secured Parties to exercise remedies in respect thereof or the
agreements set forth in Section 2) in order to create, perfect, preserve or
protect its Lien on the Common Collateral;

 
 
(2)
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Priority Secured Parties, including any claims secured by the Common Collateral,
if any, in each case in a manner that is not inconsistent with, or in
contravention of, the express terms of this Agreement;

 
 
(3)
file any pleadings, objections, motions or agreements or take any positions that
assert rights or interests available to unsecured creditors of the Loan Parties
arising under either any Insolvency Proceeding or applicable non-bankruptcy law,
in each case in a manner that is not inconsistent with, or in contravention of,
the express terms of this Agreement;

 
 
(4)
vote on any plan of reorganization, file any proof of claim or statement of
interest, make other filings and make any arguments and motions that are, in
each case, in a manner that is not inconsistent with, or in contravention of,
the express terms of this Agreement, with respect to the Second Priority
Obligations and the Common Collateral;

 
 
(5)
exercise any of its rights or remedies with respect to the Common Collateral
after the termination of the Standstill Period to the extent permitted by this
Section 3.2;

 
 
(6)
present a cash or credit bid (in the case of any such credit bid, so long as
such bid provides for payment in full of the First Priority Obligations and the
occurrence of the events described in clauses (a), (b) and (c) of the definition
of the First Priority

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
12

 
 
 
Obligations Payment Date) at any Section 363 hearing or with respect to any
other Common Collateral disposition; and

 
 
(7)
bid for or purchase Common Collateral at any private or judicial foreclosure
upon such Common Collateral initiated by the First Priority Representative and
the First Priority Secured Parties.

 
3.3           Judgment Creditors.  In the event that any Second Priority Secured
Party becomes a judgment lien creditor as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the First
Priority Liens and the First Priority Obligations) to the same extent as all
other Liens securing the Second Priority Obligations are subject to the terms of
this Agreement.
 
3.4           No Additional Rights For the Loan Parties Hereunder.  Except as
provided in Section 3.5, if any First Priority Secured Party or Second Priority
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, no Loan Party shall be entitled to use such violation as a
defense to any action by any First Priority Secured Party or Second Priority
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any First Priority Secured Party or Second Priority
Secured Party.
 
3.5           Actions Upon Breach.  (a)  If any Second Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party,
with the prior written consent of the First Priority Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Priority Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Loan Party.
 
(b)  Should any Second Priority Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Priority Secured Party waives any defense that the Loan Parties
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.
 
3.6           Option to Purchase.  (a)  The First Priority Representative agrees
that it will give the Second Priority Representative written notice (the
“Enforcement Notice”) within five business days after commencing any Enforcement
Action with respect to Common Collateral or the institution of any Insolvency
Proceeding (which notice shall be effective for all Enforcement Actions taken
after the date of such notice so long as the First Priority Representative is
diligently pursuing in good faith the exercise of its default or enforcement
rights or remedies against, or diligently attempting in good faith to vacate any
stay of enforcement rights of its senior Liens on a material portion of the
Common Collateral, including, without limitation, all Enforcement Actions
identified in such notice).  Following the commencement of an Enforcement Action
or the institution of any Insolvency Proceeding by the First Priority
Representative or any other First Priority Secured Party, any Second Priority
Secured Party shall have the
 
 
 
 

--------------------------------------------------------------------------------

 
13
  
option, by irrevocable written notice (the “Purchase Notice”) delivered by the
Second Priority Representative to the First Priority Representative no later
than five business days after receipt by the Second Priority Representative of
the Enforcement Notice, to purchase all of the First Priority Obligations from
the First Priority Secured Parties.  If the Second Priority Representative so
delivers the Purchase Notice, the First Priority Representative shall terminate
any existing Enforcement Actions and shall not take any further Enforcement
Actions, provided, that the Purchase (as defined below) shall have been
consummated on the date specified in the Purchase Notice in accordance with this
Section 3.6.
 
(b)           On the date specified by the Second Priority Representative in the
Purchase Notice (which shall be a business day not less than five business days,
nor more than ten business days, after receipt by the First Priority
Representative of the Purchase Notice), the First Priority Secured Parties
shall, subject to any required approval of any court or other governmental
authority then in effect, sell to the Second Priority Secured Parties electing
to purchase pursuant to Section 3.6(a) (the “Purchasing Parties”), and the
Purchasing Parties shall purchase (the “Purchase”) from the First Priority
Secured Parties, the First Priority Obligations; provided, that the First
Priority Obligations purchased shall not include any rights of First Priority
Secured Parties with respect to indemnification and other obligations of the
Loan Parties under the First Priority Documents that are expressly stated to
survive the termination of the First Priority Documents (the “Surviving
Obligations”).
 
(c)           Without limiting the obligations of the Loan Parties under the
First Priority Documents to the First Priority Secured Parties with respect to
the Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the First Priority Secured Parties as the purchase price (the “Purchase Price”)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, interest (including, to the extent applicable,
interest at the default rate), Post-Petition Interest, fees, breakage costs,
attorneys’ fees and expenses, and, in the case of any Hedging Obligations, the
amount that would be payable by the relevant Loan Party thereunder if it were to
terminate such Hedging Obligations on the date of the Purchase or, if not
terminated, an amount determined by the relevant First Priority Secured Party to
be necessary to collateralize its credit risk arising out of such Hedging
Obligations), (ii) furnish cash collateral (the “Cash Collateral”) to the First
Priority Secured Parties in such amounts as the relevant First Priority Secured
Parties determine is reasonably necessary to secure such First Priority Secured
Parties in connection with any outstanding letters of credit (not to exceed 105%
of the aggregate undrawn face amount of such letters of credit), (iii) agree to
reimburse the First Priority Secured Parties for any loss, cost, damage or
expense (including attorneys’ fees and expenses) in connection with any fees,
costs or expenses related to any checks or other payments provisionally credited
to the First Priority Obligations and/or as to which the First Priority Secured
Parties have not yet received final payment and (iv) agree, after written
request from the First Priority Representative, to reimburse the First Priority
Secured Parties in respect of indemnification obligations of the Loan Parties
under the First Priority Documents as to matters or circumstances known to the
Purchasing Parties at the time of the Purchase which could reasonably be
expected to result in any loss, cost, damage or expense to any of the First
Priority Secured Parties, provided that, in no event shall any Purchasing Party
have any liability for such amounts in excess of proceeds of Common Collateral
received by the Purchasing Parties.
 
(d)           The Purchase Price and Cash Collateral shall be remitted by wire
transfer in immediately available funds to such account of the First Priority
Representative as it shall designate to the Purchasing Parties.  The First
Priority Representative shall, promptly following its receipt thereof,
distribute the amounts received by it in respect of the Purchase Price to the
First Priority Secured Parties in accordance with the First Priority
Agreement.  Interest shall be calculated to but excluding the day on which the
Purchase occurs if the amounts so paid by the Purchasing Parties to the account
designated by the First
 
 
 

--------------------------------------------------------------------------------

 
14
  
Priority Representative are received in such account prior to 12:00 Noon, New
York City time, and interest shall be calculated to and including such day if
the amounts so paid by the Purchasing Parties to the account designated by the
First Priority Representative are received in such account later than 12:00
Noon, New York City time.
 
(e)           The Purchase shall be made without representation or warranty of
any kind by the First Priority Secured Parties as to the First Priority
Obligations, the Common Collateral or otherwise and without recourse to the
First Priority Secured Parties, except that the First Priority Secured Parties
shall represent and warrant:  (i) the amount of the First Priority Obligations
being purchased, (ii) that the First Priority Secured Parties own the First
Priority Obligations free and clear of any liens or encumbrances and (iii) that
the First Priority Secured Parties have the right to assign the First Priority
Obligations and the assignment is duly authorized.
 
3.7           Rights as Unsecured Creditors.  The Second Priority Representative
and the Second Priority Secured Parties may exercise rights and remedies
available to unsecured creditors against the Loan Parties that have granted
Liens to secure the Second Priority Obligations in accordance with the terms of
the Second Priority Documents and applicable law to the extent that such
exercise is not inconsistent with, or in contravention of, the express terms of
this Agreement; provided that in the event that any Second Priority Secured
Party becomes an attachment or a judgment Lien creditor in respect of the Common
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Second Priority Obligations, such attachment or judgment
Lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the First Priority Obligations) as the other Liens securing the
Second Priority Obligations are subject to this Agreement.
 
3.8           Second Priority Interest, Principal, Etc.  Nothing in this
Agreement shall prohibit the receipt by the Second Priority Representative or
any Second Priority Secured Parties of payments (including in cash) of interest,
principal and other amounts owed in respect of the Second Priority Obligations
unless such receipt is (x) the direct or indirect result of the exercise by the
Second Priority Representative or any Second Priority Secured Parties of rights
or remedies with respect to, or enforcement of, any Lien held by any of them,
which exercise or enforcement is inconsistent with, or in contravention of, the
express terms of this Agreement or (y) from the proceeds of an Enforcement
Action required to be applied in accordance with Section 4.1 below.  Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
First Priority Representative or the First Priority Secured Parties may have
with respect to the Common Collateral.
 
3.9           Notice By First Priority Representative.  First Priority
Representative shall render to Second Priority Representative written notice of
the occurrence of the events described in clauses (a), (b) and (c) of the
definition of “First Priority Obligations Payment Date” as soon as practicable
(and in any event within two business days) following the occurrence thereof,
provided that such notice shall not be required in connection with the
consummation of a Replacement First Priority Agreement.
 
        SECTION 4.  Application Of Proceeds Of Common Collateral; Dispositions
And Releases Of Common Collateral; Inspection and Insurance.
 
4.1           Application of Proceeds; Turnover Provisions.  All proceeds of
Common Collateral (including without limitation any interest earned thereon)
resulting from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action or the exercise by any First Priority
Secured Party or any Second Priority Secured Party of any of its respective
rights and remedies with respect to Common Collateral, whether or not pursuant
to an Insolvency Proceeding, shall be
 
 
 
 

--------------------------------------------------------------------------------

 
15
 
distributed as follows: first to the First Priority Representative for
application to the First Priority Obligations in accordance with the terms of
the First Priority Documents, until the First Priority Obligations Payment Date
has occurred and thereafter, to the Second Priority Representative for
application in accordance with the Second Priority Documents.  Until the
occurrence of the First Priority Obligations Payment Date, any Common
Collateral, including without limitation any such Common Collateral constituting
proceeds, that may be received by any Second Priority Secured Party in violation
of this Agreement shall be segregated and held in trust and promptly paid over
to the First Priority Representative, for the benefit of the First Priority
Secured Parties, in the same form as received, with any necessary endorsements,
and each Second Priority Secured Party hereby authorizes the First Priority
Representative to make any such endorsements as agent for the Second Priority
Representative (which authorization, being coupled with an interest, is
irrevocable).
 
4.2           Releases of Second Priority Lien.  (a) Upon any release, sale or
disposition of Common Collateral (other than in connection with the occurrence
of the First Priority Obligations Payment Date) permitted pursuant to the terms
of the First Priority Documents that results in the release of the First
Priority Lien on any Common Collateral (excluding any sale or other disposition
that is not permitted by the Second Priority Agreement unless such sale or
disposition is consummated in connection with an Enforcement Action or
consummated after the institution of an Insolvency Proceeding), the Second
Priority Lien on such Common Collateral (excluding any portion of the proceeds
of such Common Collateral remaining after the First Priority Obligations Payment
Date occurs) shall be automatically and unconditionally released with no further
consent or action of any Person.
 
(b)  The Second Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall request to evidence any release of the
Second Priority Lien described in paragraph (a).  The Second Priority
Representative hereby appoints the First Priority Representative and any officer
or duly authorized person of the First Priority Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative
and in the name of the Second Priority Representative or in the First Priority
Representative’s own name, from time to time, in the First Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).
 
4.3           Inspection Rights and Insurance.  (a)  Any First Priority Secured
Party and its representatives and invitees may at any time inspect, repossess,
remove and otherwise deal with the Common Collateral in accordance with the
terms of the First Priority Documents, and the First Priority Representative may
advertise and conduct public auctions or private sales of the Common Collateral,
in each case without notice to, the involvement of or interference by any Second
Priority Secured Party or liability to any Second Priority Secured Party;
provided that the First Priority Representative shall provide the Second
Priority Representative with notice of any sales.
 
(b)  Until the First Priority Obligations Payment Date has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Loan Party (except that the Second Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second lien status is identified in a manner satisfactory
to the First Priority Representative); (ii) to adjust
 
 
 
 

--------------------------------------------------------------------------------

 
16
  
or settle any insurance policy or claim covering the Common Collateral in the
event of any loss thereunder in accordance with the terms of the First Priority
Documents, (iii) to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral in accordance with the terms of the
First Priority Documents and (iv) to apply the proceeds of insurance or a
condemnation award to the First Priority Obligations in accordance with the
terms of the First Priority Documents.
 
 
4.4           Subrogation.  With respect to the value of any payments or
distributions in cash, property or other assets that any Second Priority Secured
Party pays over to the First Priority Secured Parties under the terms of this
Agreement, the Second Priority Secured Parties shall be subrogated to the rights
of the First Priority Secured Parties; provided that, the Second Priority
Representative, on behalf of itself and the Second Priority Creditors, hereby
agrees not to assert or enforce all such rights of subrogation it may acquire as
a result of any payment hereunder until the First Priority Obligations Payment
Date has occurred.  Each Loan Party acknowledges and agrees that the value of
any payments or distributions in cash, property or other assets received by any
Second Priority Secured Party that are paid over to the First Priority Secured
Parties pursuant to this Agreement shall not reduce any of the Second Priority
Obligations.
 
        SECTION 5.  Insolvency Proceedings.
 
5.1           Filing of Motions.  Until the First Priority Obligations Payment
Date has occurred, the Second Priority Representative agrees on behalf of itself
and the other Second Priority Secured Parties that no Second Priority Secured
Party shall, in or in connection with any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case that (a) violates,
or is prohibited by, this Agreement, (b) asserts any right, benefit or privilege
that arises in favor of the Second Priority Representative or Second Priority
Secured Parties in their capacity as secured creditors solely as a result of
their interest in the Common Collateral or in the Second Priority Lien (unless
the assertion of such right is expressly permitted by this Agreement) or (c)
challenges the validity, priority, enforceability or voidability of any Liens or
claims held by the First Priority Representative or any other First Priority
Secured Party, or the extent to which the First Priority Obligations constitute
secured claims under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Second Priority Representative may take such actions
specifically set forth in Section 3.2.
 
The First Priority Representative agrees on behalf of itself and the other First
Priority Secured Parties that no First Priority Secured Party shall, in or in
connection with any Insolvency Proceeding, file any pleadings or motions, take
any position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case that challenges the validity, priority,
enforceability or voidability of any Liens or claims held by the Second Priority
Representative or any other Second Priority Secured Party, or the extent to
which the Second Priority Obligations constitute secured claims under Section
506(a) of the Bankruptcy Code or otherwise, except that the foregoing shall not
limit the ability of any First Priority Secured Party to enforce the terms of
this Agreement.
 
5.2           Financing Matters.  Until the First Priority Obligations Payment
Date has occurred, if any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Priority Representative or the other First Priority
Secured Parties consent to the use of cash collateral under the Bankruptcy Code
or provide financing to any Loan Party under the Bankruptcy Code or consent to
the provision of such financing to any Loan Party by any third party that is (w)
in an aggregate principal amount (including any undrawn portion of the revolving
commitments thereunder and the face amount of any letters of credit issued and
not reimbursed thereunder) of no more than the sum of (i) the amount by which
the Maximum
 
 
 
 

--------------------------------------------------------------------------------

 
17
  
First Priority Amount then exceeds the First Priority Outstanding Amount plus
(ii) $35,000,000, (x) provides that the Second Priority Secured Parties retain
the right to object to any ancillary agreements or arrangements regarding the
cash collateral use or the financing that are materially adverse to the Second
Priority Secured Parties, (y) provides the Second Priority Secured Parties with
the Second Priority Required Adequate Protection, and (z) does not compel the
Loan Parties to pursue any specific plan or to conduct a sale or other
liquidation of the Common Collateral (any such financing that complies with such
clauses (w)-(z) (a “DIP Financing”), then the Second Priority Representative
agrees, on behalf of itself and the other Second Priority Secured Parties, that
each Second Priority Secured Party (a) will raise no objection to, nor support
any other Person objecting to, the use of such cash collateral or to such DIP
Financing, (b) will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such DIP Financing
except as set forth in paragraph 5.4 below and (c) to the extent the Liens
securing the First Priority Obligations are subordinated to or pari passu with
such DIP Financing will subordinate (and will be deemed hereunder to have
subordinated) the Second Priority Liens (i) to such DIP Financing on the same
terms as the First Priority Liens are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement), (ii) to
any adequate protection provided to the First Priority Secured Parties and (iii)
to any “carve-out” agreed to by the First Priority Representative or the other
First Priority Secured Parties in an amount not to exceed $5,000,000, and (d)
agrees that notice received two calendar days prior to the entry of an interim
order approving such usage of cash collateral or approving such financing and
fifteen  days prior to the entry of a final order approving such usage of cash
collateral or approving such financing shall be adequate notice.
 
5.3           Relief From the Automatic Stay.  The Second Priority
Representative agrees, on behalf of itself and the other Second Priority Secured
Parties, that none of them will seek relief from the automatic stay (or any
analogous stay) in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any Common Collateral, without the prior
written consent of the First Priority Representative unless the First Priority
Representative or any of the First Priority Secured Parties have concurrently
sought relief from the automatic stay (or from any analogous stay) in any
Insolvency Proceeding and the Second Priority Representative and/or the other
Second Priority Secured Parties are not seeking relief from the automatic stay
(or from any analogous stay) in any Insolvency Proceeding in order to take any
Enforcement Action in any manner in violation of or otherwise inconsistent with
the provisions of this Agreement.
 
5.4           Adequate Protection.  The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that none
of them shall object, contest, or support any other Person objecting to or
contesting, (a) any request by the First Priority Representative or the other
First Priority Secured Parties for adequate protection or any adequate
protection provided to the First Priority Representative or the other First
Priority Secured Parties or (b) any objection by the First Priority
Representative or any other First Priority Secured Parties to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
or (c) the payment of interest, fees, expenses or other amounts to the First
Priority Representative or any other First Priority Secured Party under Section
506(b) or 506(c) of the Bankruptcy Code or otherwise.  In any Insolvency
Proceeding, (i) if the First Priority Secured Parties (or any subset thereof)
are granted adequate protection consisting of additional collateral (with
replacement liens on such additional collateral) and superpriority claims in
connection with any DIP Financing or use of cash collateral, then in connection
with any such DIP Financing or use of cash collateral, the Second Priority
Representative, on behalf of itself and any of the Second Priority Secured
Parties, may seek or accept adequate protection consisting solely of (w) a
replacement Lien on the same additional collateral, subordinated to the Liens
securing the First Priority Obligations and such DIP Financing on the same basis
as the other Liens securing the Second Priority Obligations are so subordinated
to the First Priority Obligations under this Agreement, (x) superpriority claims
junior in all
 
 
 
 

--------------------------------------------------------------------------------

 
18
 
respects to the superpriority claims granted to the First Priority Secured
Parties, (y) payment of the fees and expenses of the Second Priority
Representative and the Second Priority Secured Parties, to the extent permitted
in the Second Priority Documents (the adequate protection for the Second
Priority Secured Parties described in clauses (w), (x), and (y), collectively,
the “Second Priority Required Adequate Protection”) and (z) subject to the right
of the First Priority Secured Parties to object thereto, the payment of
post-petition interest at the pre-default rate (provided, in the case of this
clause (z), that the First Priority Secured Parties have been granted adequate
protection in the form of post-petition interest at a rate no lower than the
pre-default rate), provided, however, that the Second Priority Representative
shall have irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy
Code, on behalf of itself and the Second Priority Secured Parties, in any
stipulation and/or order granting such adequate protection, that such junior
superpriority claims in excess of $3,000,000 may with the consent of two-thirds
in amount of the Second Priority Obligations be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims and (ii) in the event the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, seeks or accepts adequate
protection in accordance with clause (i) above and such adequate protection is
granted in the form of additional collateral, then the Second Priority
Representative, on behalf of itself or any of the Second Priority Secured
Parties, agrees that the First Priority Representative shall also be granted a
senior Lien on such additional collateral as security for the First Priority
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the Second Priority Obligations shall be subordinated to the
Liens on such collateral securing the First Priority Obligations and any such
DIP Financing (and all Obligations relating thereto) and any other Liens granted
to the First Priority Secured Parties as adequate protection, with such
subordination to be on the same terms that the other Liens securing the Second
Priority Obligations are subordinated to such First Priority Obligations under
this Agreement.  The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that except as expressly set forth
in this Section none of them shall seek or accept adequate protection without
the prior written consent of the First Priority Representative.
 
5.5           Avoidance Issues.  If any First Priority Secured Party is required
in any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise
pay to the estate of any Loan Party, because such amount was avoided or ordered
to be paid or disgorged for any reason, including without limitation because it
was found to be a constructively fraudulent or preferential transfer, any amount
(a “Recovery”), whether received as proceeds of security, enforcement of any
right of set-off or otherwise, then the First Priority Obligations shall be
reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the First Priority Obligations Payment Date
shall be deemed not to have occurred.  If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto. The
Second Priority Secured Parties agree that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to the First
Priority Liens or the Second Priority Liens, it being understood and agreed that
the benefit of such avoidance action otherwise allocable to them shall instead
be allocated and turned over for application in accordance with the priorities
set forth in this Agreement.
 
5.6           Asset Dispositions in an Insolvency Proceeding.  In an Insolvency
Proceeding or otherwise, neither the Second Priority Representative nor any
other Second Priority Secured Party shall oppose any sale or disposition of any
assets of any Loan Party that is supported by the First Priority Secured Parties
(or any right of the First Priority Secured Party to credit bid the First
Priority Obligations in any such sale or disposition), and the Second Priority
Representative and each other Second Priority Secured Party will be deemed to
have consented under Section 363 of the Bankruptcy Code (and
 
 
 
 

--------------------------------------------------------------------------------

 
19
  
otherwise) to any sale (and related matters) supported by the First Priority
Secured Parties and to have released their Liens on such assets provided that
their Liens attach to the proceeds of such assets (subject to the priorities set
forth in this Agreement) and that the proceeds remaining after payment of
related transaction costs and expenses are applied as a permanent reduction of
the First Priority Obligations (with an applicable reduction in the Maximum
First Priority Amount).  In an Insolvency Proceeding or otherwise, neither the
First Priority Representative nor any other First Priority Secured Party shall
oppose any right of any Second Priority Secured Party to credit bid the Second
Priority Obligations in any sale or disposition, provided that such bid provides
for the payment in full of the First Priority Obligations and the occurrence of
the events described in clauses (a), (b) and (c) of the definition of First
Priority Obligations Payment Date.
 
5.7          Separate Grants of Security and Separate Classification.  Each
Secured Party and Loan Party acknowledges and agrees that (a) the grants of
Liens pursuant to the First Priority Security Documents and the Second Priority
Security Documents constitute two separate and distinct grants of Liens and (b)
because of, among other things, their differing rights in the Common Collateral,
the First Priority Obligations and the Second Priority Obligations are
fundamentally different from each other and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency Proceeding.  To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Priority Secured
Parties and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Loan Parties in
respect of the Common Collateral, with the effect being that, to the extent that
the aggregate value of the Common Collateral is sufficient (for this purpose
ignoring all claims held by the Second Priority Secured Parties), the First
Priority Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest before any
distribution is made in respect of the claims held by the Second Secured
Priority Secured Parties.  The Second Priority Secured Parties hereby
acknowledge and agree to turn over to the First Priority Secured Parties amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of the preceding sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Priority Secured Parties.
 
5.8           No Waivers of Rights.  Nothing contained herein shall prohibit or
in any way limit the First Priority Representative, the Second Priority
Representative, any First Priority Secured Party, or any Second Priority Secured
Party from objecting, in any Insolvency Proceeding or otherwise, to any action
taken by any party not permitted hereunder.
 
5.9           Plans of Reorganization.  Nothing in this Agreement shall impair
the rights of any Second Priority Secured Party to propose, support, or vote in
favor or against any plan of reorganization or similar plan or scheme in any
Insolvency Proceeding, so long as such plan or scheme is not inconsistent with,
or in contravention of, the express terms of this Agreement, provided that in
the case of proposing such plan of reorganization or similar plan or scheme it
shall, unless otherwise approved by the First Priority Representative, provide
for payment in full of the First Priority Obligations and the occurrence of the
events described in clauses (a), (b) and (c) of the definition of the First
Priority Obligations Payment Date.
 
5.10         Effectiveness in Insolvency Proceedings.  This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
 
 
 
 

--------------------------------------------------------------------------------

 
20
 
SECTION 6.  Security Documents.
 
(a)  Each Loan Party and the Second Priority Representative, on behalf of itself
and the Second Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Second
Priority Documents inconsistent with or in violation of this Agreement.
 
(b)  Each Loan Party and the First Priority Representative, on behalf of itself
and the First Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the First
Priority Documents inconsistent with or in violation of this Agreement.
 
(c)  In the event the First Priority Representative enters into any amendment,
waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document without the
consent of or action by any Second Priority Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that (other than with respect to amendments, modifications or waivers that
secure additional extensions of credit and add additional secured creditors and
do not violate the express provisions of the Second Priority Agreements), (i) no
such amendment, waiver or consent shall have the effect of removing assets
subject to the Lien of any Second Priority Security Document, except to the
extent that a release of such Lien is permitted by Section 4.2, (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Second Priority Secured Parties and does not affect the First Priority
Secured Parties in a like or similar manner shall not apply to the Second
Priority Security Documents without the prior written consent of the Second
Priority Representative, (iii) no such amendment, waiver or consent with respect
to any provision applicable to the Second Priority Representative under the
Second Priority Documents shall be made without the prior written consent of the
Second Priority Representative and (iv) notice of such amendment, waiver or
consent shall be given to the Second Priority Representative no later than 15
days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.
 
SECTION 7.  Reliance; Waivers; etc.
 
7.1           Reliance.  The First Priority Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement.  The Second
Priority Representative, on behalf of it itself and the Second Priority Secured
Parties, expressly waives all notice of the acceptance of and reliance on this
Agreement by the First Priority Secured Parties.  The Second Priority Documents
are deemed to have been executed and delivered and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement.  The First Priority Representative expressly waives all notices of
the acceptance of and reliance by the Second Priority Representative and the
Second Priority Secured Parties.
 
7.2           No Warranties or Liability.  The Second Priority Representative
and the First Priority Representative acknowledge and agree that neither has
made any representation or warranty with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any other First
Priority Document or any Second Priority Document.  Except as otherwise provided
in this Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.
 
 
 
 

--------------------------------------------------------------------------------

 
21
 
7.3           No Waivers.  No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the First Priority Documents
or the Second Priority Documents.
 
SECTION 8.  Obligations Unconditional.
 
8.1           First Priority Obligations Unconditional.  All rights and
interests of the First Priority Secured Parties hereunder, and all agreements
and obligations of the Second Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
 
(a)  any lack of validity or enforceability of any First Priority Document;
 
(b)  any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;
 
(c)  prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or
 
(d)  any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Representative, or any Loan Party,
to the extent applicable, in respect of this Agreement.
 
8.2           Second Priority Obligations Unconditional.  All rights and
interests of the Second Priority Secured Parties hereunder, and all agreements
and obligations of the First Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
 
(a)  any lack of validity or enforceability of any Second Priority Document;
 
(b)  any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second  Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;
 
(c)  any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or
 
 
 
 

--------------------------------------------------------------------------------

 
22
 
(d)  any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second  Priority
Obligations or any First Priority Secured Party in respect of this Agreement.
 
SECTION 9.  Miscellaneous.
 
9.1           In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall
govern.  Notwithstanding the foregoing, the parties hereto acknowledge that the
terms of this Agreement are not intended to and shall not, as between the Loan
Parties and the Secured Parties, negate, waive or cancel any rights granted to,
or carry liability or obligation of, any Loan Party in the First Priority
Documents and the Second Priority Documents or impose any additional obligations
on the Loan Parties (other than as expressly set forth herein).
 
9.2           Continuing Nature of Provisions.  This Agreement shall continue to
be effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred.  This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, Borrower or any other Loan Party
on the faith hereof.
 
9.3           Amendments; Waivers.  (a)  No amendment or modification of any of
the provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative (with the consent of the
Required Lenders under and as defined in the First Priority Agreement) and the
Second Priority Representative (with the consent of the Required Lenders under
and as defined in the Second Priority Agreement), and, in the case of amendments
or modifications of Sections 3.5, 3.6, 9.3, 9.5 or 9.6 that directly affect the
rights or duties of any Loan Party, such Loan Party, and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other
time.  Anything herein to the contrary notwithstanding, no consent of any Loan
Party shall be required for amendments, modifications or waivers of any other
provisions of this Agreement other than those that directly affect any
obligation or right of the Loan Parties hereunder or under the First Priority
Documents or the Second Priority Documents or that would impose any additional
obligations on the Loan Parties.
 
(b)  It is understood that the First Priority Representative and the Second
Priority Representative, without the consent of any other First Priority Secured
Party or Second Priority Secured Party, may in their discretion determine that a
supplemental agreement (which make take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become First Priority Obligations or Second Priority Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such Additional Debt constitutes First Priority Obligations or Second Priority
Obligations, provided, that such Additional Debt is permitted to be incurred by
the First Priority Agreement and Second Priority Agreement then extant, and is
permitted by said Agreements to be subject to the provisions of this Agreement
as First Priority Obligations or Second Priority Obligations, as applicable.
 
9.4           Information Concerning Financial Condition of the Borrower and the
other Loan Parties.  Each of the Second Priority Representative and the First
Priority Representative hereby assume
 
 
 
 

--------------------------------------------------------------------------------

 
23
  
responsibility for keeping itself informed of the financial condition of the
Borrower and each of the other Loan Parties and all other circumstances bearing
upon the risk of nonpayment of the First Priority Obligations or the Second
Priority Obligations.  The Second Priority Representative and the First Priority
Representative hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances.  In the event the Second Priority Representative or the First
Priority Representative, in its sole discretion, undertakes at any time or from
time to time to provide any information to any other party to this Agreement, it
shall be under no obligation (a) to provide any such information to such other
party or any other party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.
 
9.5           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York, except as otherwise
required by mandatory provisions of law and except to the extent that remedies
provided by the laws of any jurisdiction other than the State of New York are
governed by the laws of such jurisdiction.
 
9.6           Submission to Jurisdiction.  (a)  Each First Priority Secured
Party, each Second Priority Secured Party and each Loan Party hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the any First
Priority Secured Party or Second Priority Secured Party may otherwise have to
bring any action or proceeding against any Loan Party or its properties in the
courts of any jurisdiction.
 
(b)  Each First Priority Secured Party, each Second Priority Secured Party and
each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (a)
of this Section and (ii) the defense of an inconvenient forum to the maintenance
of such action or proceeding.
 
(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
9.7           Notices.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, or sent by overnight
express courier service or United States mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a telecopy
or five days after deposit in the United States mail (certified, with postage
prepaid and properly addressed).  For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.
 
 
 
 

--------------------------------------------------------------------------------

 
24
 
9.8          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First
Priority Secured Parties and Second Priority Secured Parties and their
respective successors and permitted assigns, and nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Common Collateral.
 
9.9         Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
9.10       Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
9.11       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by email or telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall become effective when it shall have been executed by each party
hereto.
 
9.12           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
9.13           Additional Loan Parties.  Each Person that becomes a Loan Party
after the date hereof shall become a party to this Agreement upon execution and
delivery by such Person of a joinder agreement as provided in Section 10.12 of
the Security Agreement referred to in the First Priority Agreement.
 



 
 

--------------------------------------------------------------------------------

 
25

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 


 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as First
Priority Representative for and on behalf of the First Priority
Secured Parties
 
By:________________________________
Name:
Title:
 
Address for Notices:
 
Attention:
Telecopy No.:
 


 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Second Priority Representative for and on behalf of the Second
Priority Secured Parties
 
By:________________________________
Name:
Title:
 
Address for Notices:
 
Attention:
Telecopy No.:
 


 
[LOAN PARTIES]
 
By:________________________________
Name:
Title:
 
Address for Notices:
 
Attention:
Telecopy No.:
 

 
 

--------------------------------------------------------------------------------

 

      EXHIBIT B
 
LENDER JOINDER
 
This Lender Joinder to the Restructuring Support Agreement, dated as of [  ],
2011 by and among Lee Enterprises, Incorporated (“Company”), and certain of the
Company’s subsidiaries and affiliates set forth on Schedule 1 of the Support
Agreement (as defined herein and annexed hereto on Annex I hereto) and the
Consenting Lenders signatory thereto (the “Support Agreement), is executed and
delivered by [    ] (the “Joining Lender Party”) as of [_], 20[__].  Each
capitalized term used herein but not otherwise defined shall have the meaning
set forth in the Support Agreement.
 
1.  Agreement to be Bound.  The Joining Lender Party hereby agrees to be bound
by all of the terms of the Support Agreement, attached to this Lender Joinder as
Annex I (as the same may be hereafter amended, restated or otherwise modified
from time to time).  The Joining Party shall hereafter be deemed to be a
“Consenting Lender” and a party for all purposes under the Support Agreement.


2.  Representations and Warranties.  With respect to the aggregate principal
amount of Claims held by the Joining Lender Party upon consummation of the sale,
assignment, transfer, hypothecation or other disposition of such Claims (the
amount of such Claims as set forth on Annex II hereto), the Joining Lender Party
hereby makes the representations and warranties of the Consenting Lenders set
forth in Section 4 of the Support Agreement to each of the other Parties in the
Support Agreement.


3.  Governing Law.  This Lender Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.


 
* * * * *
 
[THE REMAINDER OF THIS PAGE IS
 
INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Joining Lender Party has caused this Lender Joinder to
be executed as of the date first written above.
 


 


 
______________________________________
Entity Name of Joining Lender Party




Authorized Signatory:


By:____________________
Name:
Title:




Address: _____________________


 

 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
SUPPORT AGREEMENT
 


Previously provided
 

 
 

--------------------------------------------------------------------------------

 

ANNEX II

CLAIMS
 
 
 

      Amount of Claim under Credit Agreement  
 
Maximum Amount of Claim to be Exchanged for Second Lien Term Loans
     














